DETAILED ACTION
This action is in reply to the application filed September 11th, 2020. Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on a Chinese patent application filed on March 16th, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 24th, 2020, May 4th, 2021, July 19th, 2021, and January 26th, 2022 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the risk scenario is a scenario in which the vehicle rushes out of a road boundary of claims 9 and 10, the risk scenario is a scenario in which the vehicle travels with a lateral acceleration of claim 11, and a non-conventional driving scenario of claim 12 must be shown or the features canceled from the claims.  No new matter should be entered.
Examiner wishes to note that while these features were not shown in the drawings, these features were assigned reference numbers in the specification, thus an amendment to the drawings to include these reference numbers would overcome both objections. The reference numbers in particular are S613 for the rushing out of a boundary scenario and S614 for the lateral acceleration and non-conventional traveling scenarios. 
The drawings and specification are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
FIG. 6 is missing the method steps S640 (see specification page 26 para 0129 line 27), S641 (see specification page 27 para 0130 line 1), S650 (see specification page 28 para 0138 line 15), S611 (see specification page 29 para 0144 line 9), S612 (see specification page 31 para 0154 line 20), S613 (see specification page 34 para 0165 line 5), and S614 (see specification page 34 para 0169 line 24).
FIG. 9 is missing the method steps S901 (see specification page 38 para 0188 line 25), S902 (see specification page 39 para 0189 line 1), S903 (see specification page 39 para 0190 line 4), S921 (see specification page 39 para 0192 line 10), S930 (see specification page 42 para 0214 line 19), S940 (see specification page 43 para 0220 line 19), S950 (see specification page 43 para 0221 line 21), and S960 (see specification page 43 para 0222 line 23).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
FIG. 11: 1101, 1102, and 1103.
FIG. 12: 1201, 1202, 1203, 1204, 1205, and 1206.
FIG. 15: 1501, 1502, 1503, 1504, and 1505.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The “third self-driving mode” in claims 1 and 16 are not referenced in the specification.
Definition of what the variable of lowercase “x” means in relation to the equations for TTC and THW in claim 6. For the purposes of prior art rejection below, the examiner interprets that the variable lowercase “x” was meant to represent a distance.
Definition of what the variable of “am” means in relation to the equation for THW in claim 6. For the purposes of prior art rejection below, the examiner interprets that the variable “am” was meant to be “a” instead of “am” like in the equation for finding TTC in the same claim.
Explanation of what the variable “a” means in relation to the equations of claims 4 and 6 as in claim 4 it is treated as a normalized parameter but in claim 6 it behaves as if it is acceleration. Evidence of “a” behaving as acceleration in claim 6 is evident from FIG. 7 and 8 as well as the specification page 30 para 0147 and page 32 para 0158.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 6 is indefinite as the variable “a” does not match its intended use and the equations for THW and TTC are inoperable for their intended purpose as both can result in a denominator of zero, the value of THW result in a unitless entity, and TTC can be negative or include imaginary numbers depending on the values of “v”, “x”, and “a” inputted. Furthermore, the provided example embodiments of TTC and THW provided in the specification on page 31 para 0151 lines 9-11 which give a TTC and THW of less than 1s is not physically possible as for TTC the time value will be negative and for THW the equation will result in a unitless value which contradicts the specification which gives a unit of time with THW.
For purposes of the prior art rejection below, the examiner has interpreted that the variable “a” in claim 6 is meant to be “acceleration” and that TTC and THW can be any equation that satisfies the definition of TTC and THW in claim 5 (which claim 6 is dependent on) as well as give values greater than or equal to 0.

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more and the judicial exception is not integrated into a practical application.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more and the judicial exception is not integrated into a practical application.
Step 1:
	The claim 1 is directed to a statutory category of method.
Step 2a Prong 1:
The method of claim 1 is a mental process and a mathematical relationship. The mental process and mathematical relationship of claim 1 merely consists of obtaining rb and rc, wherein rb is a first risk value of a vehicle in a shadow driving mode in a first measurement unit, wherein rc is a second risk value of the vehicle in a first self-driving mode based on a preset route in the first measurement unit, and wherein the first measurement unit is a time period or a distance; determining RB based on rb, wherein RB is a third risk value of the vehicle in the shadow driving mode in a plurality of measurement units, and wherein the measurement units comprise the first measurement unit; and determining RC based on rc, wherein RC is a fourth risk value of the vehicle in the first self-driving mode based on the preset route in the measurement units, wherein RB and RC are used to determine whether a safety of the vehicle in a third self-driving mode meets a requirement which under its BRI consists of the mental process of determining the risk of allowing a self-driving vehicle to continue to control a vehicle. For example, during heavy traffic an user of a self-driving vehicle needs to pay attention to their surroundings and the actions of their vehicle to ensure that the vehicle behaves appropriately or to deal with any situation that the vehicle might not be able to handle. Furthermore, the mathematical relationship that the mental process is based is merely determining two risk values from two other risks values, the equation that is used is even later defined later in claim 4.
Step 2a Prong 2:
	Claim 1 recites the additional elements of the shadow driving mode is a second self-driving mode of the vehicle based on a real-time route, wherein the real-time route is a route predicted based on a location and a movement parameter of the vehicle in a manual driving mode, and wherein the first measurement unit is a time period or a distance which are insufficient to integrate the judicial exception into a practical application. These additional elements are merely insignificant extra solution activity. This additional element is insufficient to find a practical application because they are merely defining what variables are used to find the risk values of rb, rc, RB, and RC and as such are not elements that differentiate it from the identified abstract idea.
Step 2b:
The additional elements of the shadow driving mode is a second self-driving mode of the vehicle based on a real-time route, wherein the real-time route is a route predicted based on a location and a movement parameter of the vehicle in a manual driving mode, and wherein the first measurement unit is a time period or a distance, which was considered insignificant extra solution activity in step 2a, is similarly insufficient for a finding of significantly more because they are merely defining what variables are used to find the risk values of rb, rc, RB, and RC and as such are not elements that differentiate it from the identified abstract idea. For example, the MPEP provides that examiners may consider whether the limitation “imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention”. See MPEP 2106.05(g)(iii): Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Claims 2-4 fall under the same judicial exceptions of claim 1 and are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more and the judicial exception is not integrated into a practical application.
Regarding claim 2, claim 2 recites the same mental process and mathematical relationship of claim 1 and further defines the mathematical relationship by describing how the safety of the vehicle in a third self-driving mode meets the requirement by adding the steps calculating a sum of RB and RC; and determining that the safety of the vehicle in the third self-driving mode meets the requirement when the sum of RB and RC is less than or equal to a self-driving risk threshold.
Regarding claim 3, claim 3 is rejected under the same analysis as claim 2 with regards to claim 1 and further defines the mathematical relationship by describing how the self-driving risk threshold is calculated by providing the steps the self-driving risk threshold is a(RA + R'A), wherein a is a risk tolerance coefficient, wherein RA is a fifth risk value of the vehicle in the manual driving mode in the measurement units, wherein a road section through which the vehicle passes in the measurement units is a first road section, and wherein R'A is a sixth risk value of the vehicle passing through the first road section outside the measurement units based on the manual driving mode.
Regarding claim 4, claim 4 recites the same mental process and mathematical relationship of claim 1 and further defines the mathematical relationship by providing the mathematical equation Ri = ∑event * sevent / Xi where RB and RC are determined from R-i, wherein event represents a risk scenario, wherein sevent represents a coefficient of a severity degree of an accident in the risk scenario, wherein X represents the measurement units, wherein Ri represents RB when ri represents rb, and wherein Ri represents RC when ri represents rc.
Claims 5-12 fall under the same judicial exceptions of claim 4 and are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more and the judicial exception is not integrated into a practical application.
Regarding claim 5, claim 5 recites the same mental process and mathematical relationship of claim 4 and further defines the mathematical relationship by defining how r-b and rc are determined based on at least one of the following parameters: a speed (Δv) of the vehicle relative to a collision object, wherein Δv is positively correlated to rb or rc; a time-to-collision (TTC) between the vehicle and the collision object based on a movement track of the collision object, wherein the TTC is negatively correlated to rb or rc; a time-to-headway (THW) of the vehicle based on a distance between the vehicle and the collision object, wherein the THW is negatively correlated to rb or rc; or the distance between the vehicle and the collision object, wherein the distance between the vehicle and the collision object is negatively correlated to rb or rc.
Regarding claim 6, claim 6 is rejected under the same analysis as claim 5 with regards to claim 4 and further defines the mathematical relationship by determining rb and rc based on rSG1 = f(t)max, wherein t ϵ {tevent, h(tevent, obj) = 1, wherein f(t) = Δv * exp(-min{r0*TTC(t), r1*THW(t), r2*s}), wherein {tevent, h(tevent, obj) = 1} represents a time period in which a collision risk occurs, wherein TTC(t) represents a TTC at a t moment, wherein THW(t) represents a THW at a t moment, wherein TTC =             
                
                    
                        -
                        v
                        -
                        √
                        (
                        
                            
                                v
                            
                            
                                2
                            
                        
                        -
                        2
                        a
                        x
                        )
                    
                    
                        a
                    
                
            
        , wherein THW =             
                
                    
                        
                            
                                v
                            
                            
                                2
                            
                        
                    
                    
                        2
                        
                            
                                a
                            
                            
                                m
                            
                        
                        x
                    
                
            
         , wherein each of r0, r1, and r2 is a normalized parameter, wherein v is a speed of the vehicle at the t moment, wherein Δv(t) is Δv at the t moment, wherein exp is an exponent comprising a base of a natural constant, and wherein s represents the distance between the vehicle and the collision object. As these elements merely turn the mathematical relationship into multiple mathematical formulas the rejection of claim 6 under 35 USC 101 had not been overcome. Claim 6 also recites the additional element of rSG1 is rb or rc in a collision scenario, however this is insufficient to integrate the judicial exception into a practical application nor provide a showing of significantly more as this is merely an indication of intended field of use. See MPEP 2106.05(h)(iii): Limiting the use of the formula C = 2 (pi) r to determining the circumference of a wheel as opposed to other circular objects, because this limitation represents a mere token acquiescence to limiting the reach of the claim, Flook, 437 U.S. at 595, 198 USPQ at 199.
Regarding claim 7, claim 7 recites the same mental process and mathematical relationship of claim 4 and further defines the mathematical relationship by defining how r-b and rc are determined based on a speed of the vehicle and a distance from the vehicle to a traffic signal light, wherein the speed of the vehicle is positively correlated to rb or rc, and wherein the distance from the vehicle to the traffic signal light is negatively correlated to rb or rc. Claim 7 also recites the additional element of the risk scenario is a traffic signal light scenario, however this is insufficient to integrate the judicial exception into a practical application nor provide a showing of significantly more as this is merely an indication of intended field of use. See MPEP 2106.05(h)(iii): Limiting the use of the formula C = 2 (pi) r to determining the circumference of a wheel as opposed to other circular objects, because this limitation represents a mere token acquiescence to limiting the reach of the claim, Flook, 437 U.S. at 595, 198 USPQ at 199.
Regarding claim 8, claim 8 is rejected under the same analysis as claim 7 with regards to claim 4 and further defines the mathematical relationship by determining rb and rc based on rSG2 = f(t)max, wherein rSG2 is rb or rc in the traffic signal light scenario, wherein t ϵ {tevent, h(tevent, obj) = 1}, wherein f(t) is as follows: f(t) =            
                
                    
                        
                            
                                
                                    1
                                    ,
                                     
                                    w
                                    h
                                    e
                                    n
                                     
                                    
                                        
                                            v
                                            (
                                            t
                                            )
                                        
                                        
                                            2
                                        
                                    
                                    ≥
                                    2
                                    g
                                    s
                                    (
                                    t
                                    )
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    3
                                                
                                            
                                            
                                                
                                                    v
                                                    (
                                                    t
                                                    )
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            g
                                            s
                                            (
                                            t
                                            )
                                        
                                    
                                    ,
                                     
                                    w
                                    h
                                    e
                                    n
                                     
                                    0.8
                                    g
                                    s
                                    
                                        
                                            t
                                        
                                    
                                    ≤
                                    
                                        
                                            v
                                            
                                                
                                                    t
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    ≤
                                    2
                                    g
                                    s
                                    (
                                    t
                                    )
                                
                            
                            
                                
                                    0
                                    ,
                                     
                                    w
                                    h
                                    e
                                    n
                                     
                                    
                                        
                                            v
                                            
                                                
                                                    t
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    ≤
                                    0.8
                                    g
                                    s
                                    
                                        
                                            t
                                        
                                    
                                
                            
                        
                    
                
            
        , wherein r3  is a normalized parameter, wherein {tevent, h(tevent, Light) = 1) represents a time period in which a risk of violating a traffic signal light rule occurs, wherein v(t) represents a speed of the vehicle at a t moment, wherein g is a gravitational acceleration constant, and wherein s(t) represents a distance from the vehicle to the traffic signal light at the t moment. As these elements merely turn the mathematical relationship into a mathematical formula the rejection of claim 8 under 35 USC 101 had not been overcome. Claim 8 also recites the additional element of rSG1 is rb or rc in the traffic light scenario, however this is insufficient to integrate the judicial exception into a practical application nor provide a showing of significantly more as this is merely an indication of intended field of use. See MPEP 2106.05(h)(iii): Limiting the use of the formula C = 2 (pi) r to determining the circumference of a wheel as opposed to other circular objects, because this limitation represents a mere token acquiescence to limiting the reach of the claim, Flook, 437 U.S. at 595, 198 USPQ at 199.
Regarding claim 9, claim 9 recites the same mental process and mathematical relationship of claim 4 and further defines the mathematical relationship by defining how r-b and rc are determined based on an estimated time taken by the vehicle to rush out of a lane, and wherein the estimated time taken by the vehicle to rush out of the lane is negatively correlated to rb or rc. Claim 9 also recites the additional element of the risk scenario is a scenario in which the vehicle rushes out of a road boundary, however this is insufficient to integrate the judicial exception into a practical application nor provide a showing of significantly more as this is merely an indication of intended field of use. See MPEP 2106.05(h)(iii): Limiting the use of the formula C = 2 (pi) r to determining the circumference of a wheel as opposed to other circular objects, because this limitation represents a mere token acquiescence to limiting the reach of the claim, Flook, 437 U.S. at 595, 198 USPQ at 199.
Regarding claim 10, claim 10 is rejected under the same analysis as claim 9 with regards to claim 4 and further defines the mathematical relationship by determining rb and rc, based on rSG3, wherein rSG3 is as follows: rSG3 =             
                
                    
                        
                            
                                
                                    
                                        
                                            e
                                        
                                        
                                            -
                                            
                                                
                                                    r
                                                
                                                
                                                    4
                                                
                                            
                                            
                                                
                                                    t
                                                
                                                
                                                    l
                                                    c
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    w
                                    h
                                    e
                                    n
                                     
                                    
                                        
                                            t
                                        
                                        
                                            l
                                            c
                                        
                                    
                                    ≤
                                    
                                        
                                            T
                                            L
                                            C
                                        
                                        
                                            t
                                            h
                                            r
                                            e
                                            s
                                            h
                                            o
                                            l
                                            d
                                        
                                    
                                
                            
                            
                                
                                    0
                                    ,
                                     
                                    w
                                    h
                                    e
                                    n
                                     
                                    
                                        
                                            t
                                        
                                        
                                            l
                                            c
                                        
                                    
                                    ≥
                                    
                                        
                                            T
                                            L
                                            C
                                        
                                        
                                            t
                                            h
                                            r
                                            e
                                            s
                                            h
                                            o
                                            l
                                            d
                                        
                                    
                                
                            
                        
                    
                
            
        , wherein TLCthreshold represents a critical value of the time required by the vehicle to rush out of a road, wherein tlc =             
                
                    
                        
                            
                                y
                                ±
                                
                                    
                                        
                                            
                                                W
                                            
                                            
                                                r
                                                o
                                                a
                                                d
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        v
                                    
                                    
                                        l
                                        o
                                        n
                                        g
                                    
                                
                                
                                    
                                        ϕ
                                        -
                                        
                                            
                                                ϕ
                                            
                                            
                                                d
                                            
                                        
                                    
                                
                                +
                                
                                    
                                        v
                                    
                                    
                                        l
                                        a
                                        t
                                    
                                
                            
                        
                    
                
            
        , wherein e is a natural constant, wherein tlc is the estimated time taken by the vehicle to rush out of the lane, wherein y is a lateral offset of the vehicle at the road boundary, wherein Wroad is a width of the road, wherein vlong is a longitudinal speed of the vehicle, wherein vlat is a lateral speed of the vehicle, wherein Φ-Φd represents an angle between a heading direction of the vehicle and a road tangent direction, and wherein r4 is a normalized parameter. As these elements merely turn the mathematical relationship into multiple mathematical formulas the rejection of claim 10 under 35 USC 101 had not been overcome. Claim 10 also recites the additional element of rSG3 is rb or rc in the scenario in which the vehicle rushes out of the road boundary however this is insufficient to integrate the judicial exception into a practical application nor provide a showing of significantly more as this is merely an indication of intended field of use. See MPEP 2106.05(h)(iii): Limiting the use of the formula C = 2 (pi) r to determining the circumference of a wheel as opposed to other circular objects, because this limitation represents a mere token acquiescence to limiting the reach of the claim, Flook, 437 U.S. at 595, 198 USPQ at 199.
Regarding claim 11, claim 11 recites the same mental process and mathematical relationship of claim 4 and further defines the mathematical relationship by defining how r-b and rc are determined based on at least one of the following parameters: a longitudinal acceleration of the vehicle, wherein the longitudinal acceleration of the vehicle is positively correlated to rb or rc; a lateral acceleration of the vehicle, wherein the lateral acceleration of the vehicle is positively correlated to rb or rc; or a speed of the vehicle, wherein the speed of the vehicle is positively correlated to rb or rc. Claim 11 also recites the additional element of the risk scenario is a scenario in which the vehicle travels with a lateral acceleration, however this is insufficient to integrate the judicial exception into a practical application nor provide a showing of significantly more as this is merely an indication of intended field of use. See MPEP 2106.05(h)(iii): Limiting the use of the formula C = 2 (pi) r to determining the circumference of a wheel as opposed to other circular objects, because this limitation represents a mere token acquiescence to limiting the reach of the claim, Flook, 437 U.S. at 595, 198 USPQ at 199.
Regarding claim 12, claim 12 is rejected under the same analysis as claim 5 with regards to claim 4 and further defines the mathematical relationship by determining rb and rc based on rSG4 = r5, wherein (Ialongl > athresnold1) |I (IaIat > athresnold2)I|(v ≥ vsafe), wherein along represents the longitudinal acceleration of the vehicle, wherein alat represents the lateral acceleration of the vehicle, wherein athreshold1 represents a threshold of the lateral acceleration in a safe driving status, wherein athreshold2 represents a threshold of the longitudinal acceleration in the safe driving status, wherein v represents the speed of the vehicle, wherein vsafe represents a speed threshold in the safe driving status, and wherein r5 is a normalized parameter. As these elements merely turn the mathematical relationship into multiple mathematical formulas the rejection of claim 12 under 35 USC 101 had not been overcome. Claim 12 also recites the additional element of rSG4 is rb or rc in a non-conventional driving scenario, however this is insufficient to integrate the judicial exception into a practical application nor provide a showing of significantly more as this is merely an indication of intended field of use. See MPEP 2106.05(h)(iii): Limiting the use of the formula C = 2 (pi) r to determining the circumference of a wheel as opposed to other circular objects, because this limitation represents a mere token acquiescence to limiting the reach of the claim, Flook, 437 U.S. at 595, 198 USPQ at 199.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more and the judicial exception is not integrated into a practical application.
Step 1:
The claim 13 is directed to a statutory category of method.
Step 2a Prong 1:
The method of claim 13 is directed toward a mental process and a mathematical relationship. The mental process of claim 13 merely consists of [a] method for determining a vehicle driving risk comprising: determining a driving mode and a risk scenario of a vehicle in a time period, wherein a start point of the time period is a first moment, wherein an end point of the time period is a second moment, and wherein the driving mode comprises at least one of a self-driving mode or a manual driving mode which under its BRI consists of the mental process of determining the risk of allowing a self-driving vehicle to continue to control a vehicle and is practically performed in the human mind when a driver uses a self-driving vehicle. For example, during heavy traffic an user of a self-driving vehicle needs to pay attention to their surroundings and the actions of their vehicle to ensure that the vehicle behaves appropriately or to deal with any situation that the vehicle might not be able to handle. The mathematical relationship of claim 13 merely consists of determining, at a current moment, a risk value in the driving mode in the time period based on a risk identification manner corresponding to the risk scenario which under its BRI constitutes calculating the risk of allowing a self-driving vehicle to continue to control a vehicle given the current situation that the self-driving vehicle is in. Furthermore the mathematical relationship of claim 13 is expressed in the equations located in applicant’s specification on page 3 para 0013 line 27, page 5 para 0017 lines 10-13, page 6 para 0020 line 6, page 6 para 0023 lines 21-22 and 24, and page 7 para 0026 lines 21-22.
Step 2a Prong 2:
Claim 13 recites the additional element of the current moment is after the first moment and before the second moment which is insufficient to integrate the judicial exception into a practical application. These additional elements are merely insignificant extra solution activity. This additional element is insufficient to find a practical application because they are merely specifying what moments of time are considered when determining the risk of the scenario and as such it is not an element that differentiate it from the identified abstract ideas.
Step 2b:
The additional element of the current moment is after the first moment and before the second moment which was considered insignificant extra solution activity in step 2a, is similarly insufficient for a finding of significantly more because it is merely specifying what moments of time are considered when determining the risk of the scenario and as such it does not differentiate it from the identified abstract idea. For example, the MPEP provides that examiners may consider whether the limitation “imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention”. See MPEP 2106.05(g)(iii): Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.

Claims 14-15 fall under the same judicial exceptions of claim 13 and are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more and the judicial exception is not integrated into a practical application.
Regarding claim 14, claim 14 recites the same mental process and mathematical relationship of claim 13 and further adds to the mental process the mathematical steps of determining a first location and a movement parameter of the vehicle at the first moment when the vehicle is traveling in the manual driving mode; predicting a second location of the vehicle at a third moment based on the first location and the movement parameter, wherein the third moment is later than the first moment; and predicting a shadow driving mode of the vehicle from the first location to the second location based on the first location and the second location, wherein the shadow driving mode is another self-driving mode of the vehicle that is predicted based on the first location and the movement parameter of the vehicle in the manual driving mode.
Regarding claim 15, claim 15 is rejected under the same analysis as claim 14 with regards to claim 13 and further defines the mathematical relationship by providing the steps determining, at the current moment, ra, rb, and rc based on the risk identification manner corresponding to the risk scenario, wherein ra is a first risk value in the manual driving mode in the time period, wherein rb is a second risk value in the shadow driving mode in the time period, and wherein rc is a third risk value in a self-driving mode based on a preset route in the time period. As these risk values are merely parameters of the mathematical relationship of claim 14, claim 15 does not add any additional elements to the process to integrate the identified judicial exception into a practical application nor amount to significantly more.
Claims 16-19 fall under the same judicial exceptions of claims 1-4 respectively and are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more and the judicial exception is not integrated into a practical application.
Regarding claim 16, the system of claim 16 recites the same judicial exception of claim 1 but with the additional elements of a memory configured to store program instructions; and a processor coupled to the memory which is insufficient to integrate the judicial exception into a practical application nor amount to significantly more as this is merely a token attempt to indicate that the judicial exception be executed on a computer environment. See MPEP 2106.05(h)(iv): Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016).
Regarding claims 17-19, they are rejected under the same analysis as claim 16 with regards to claim 1 but with different claims. Claim 17 relates to claim 2, claim 18 relates to claim 3, and claim 19 relates to claim 4. Claims 17-19 all relate back to their respective claims as listed prior but with the additional elements of a memory configured to store program instructions; and a processor coupled to the memory from claim 16, which fail to amount to a practical application or significantly more just as claim 16 had with claim 1.
Claim 20 falls under the same judicial exceptions of claim 13 and is similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more and the judicial exception is not integrated into a practical application.
Regarding claim 20, claim 20 recites the same judicial exception of claim 13 but is directed to the statutory category of apparatus and also recites the additional elements of [a]n apparatus for determining a driving risk of a vehicle comprising: a memory configured to store program instructions; and a processor coupled to the memory which are insufficient to integrate the judicial exception into a practical application nor amount to significantly more as this is merely a token attempt to indicate that the judicial exception be executed on a computer environment. See MPEP 2106.05(h)(iv): Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016).
Given the above analysis, examiner has determined that claims 1-20 are not eligible subject matter under 101 and are thus rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana et al. (US Pub. No. 20180075309 A1), herein after Sathyanarayana.
Regarding claim 1, Sathyanarayana teaches [a] self-driving safety evaluation method comprising (Sathyanarayana: Para. 0094; "The method can optionally include acting in response to detection of the near-collision event S250, which can function to use the detected near-collision event and/or parameters thereof in one or more applications. For example, automatic driver notifications can be presented, automatic vehicle control can be performed, virtual simulations can be generated, or any other suitable action can be automatically taken in response to near-collision event detection."): obtaining rb and rc, wherein rb is a first risk value of a vehicle in a shadow driving mode in a first measurement unit, wherein rc is a second risk value of the vehicle in a first self-driving mode based on a preset route in the first measurement unit, wherein the shadow driving mode is a second self-driving mode of the vehicle based on a real-time route, wherein the real-time route is a route predicted based on a location and a movement parameter of the vehicle in a manual driving mode, and wherein the first measurement unit is a time period or a distance (Sathyanarayana: Para. 0068, 0076, 0059, 0023, 0094, 0046, and 0024; "In a first variation, determining the risk metric for the monitored region includes calculating a risk score for each of a plurality of sub-regions within the monitored region. The risk score can be calculated by an on-board system, a remote system, or by any other suitable system. The risk score can be calculated using an equation with weighted factors, but can be otherwise calculated." "In a first variation, the near-collision event is detected when a high-risk region in the risk map overlaps the object location(s) (example shown in FIG. 10). The high-risk region can be a region (e.g., area, sub-region, point, position, virtual or geographic location) of the monitored region with risk value(s) exceeding a threshold risk value (e.g., risk score), a predefined area of the monitored region assigned as the high-risk area, or otherwise defined. The threshold risk value can be determined (e.g., calculated, selected, etc.) based on the operator profile or score, the historic location risk, operator profiles or scores for proximal objects, or any other suitable factor." "In a specific example, the method includes determining a following distance for the driver based on the instantaneous parameter values, and sets the monitored region size at the determined following distance." “As shown in FIG. 1, the method for near-collision determination includes: determining a risk map for a vehicle S100 and automatically detecting a near-collision event with an object based on vehicle behavior relative to the risk map S200.” “The method can optionally include acting in response to detection of the near-collision event S250, which can function to use the detected near-collision event and/or parameters thereof in one or more applications. For example, automatic driver notifications can be presented, automatic vehicle control can be performed, virtual simulations can be generated, or any other suitable action can be automatically taken in response to near-collision event detection.” "Vehicle parameters that can be used to determine the risk map can include: vehicle kinematics (e.g., acceleration, jerk, velocity, etc.), mass, class, make or model, wear, age, control input position (e.g., brake position, accelerator position, transmission position, etc.), current geographic location (e.g., using on-board location systems), past geographic locations or driving route, anticipated driving route (e.g., determined from a navigation system, historic routes, etc.), vehicle position relative to lane markings or other road markings, or other vehicle parameters." "The vehicle can be driven by a human driver, be automatically controlled, be telematically controlled, or be otherwise controlled. The method is preferably performed for each of a plurality of vehicles, but can alternatively be performed for a single vehicle or any other suitable set of vehicles."); determining R-B based on rb, wherein RB is a third risk value of the vehicle in the shadow driving mode in a plurality of measurement units, and wherein the measurement units comprise the first measurement unit (examiner interprets that RB is a value that reflects an average probability that risks develop into accidents in a monitored region) (Sathyanarayana: Para. 0068 and 0024; "In a first variation, determining the risk metric for the monitored region includes calculating a risk score for each of a plurality of sub-regions within the monitored region. The risk score can be calculated by an on-board system, a remote system, or by any other suitable system. The risk score can be calculated using an equation with weighted factors, but can be otherwise calculated." "The vehicle can be driven by a human driver, be automatically controlled, be telematically controlled, or be otherwise controlled. The method is preferably performed for each of a plurality of vehicles, but can alternatively be performed for a single vehicle or any other suitable set of vehicles."); determining RC based on rc, wherein RC is a fourth risk value of the vehicle in the first self-driving mode based on the preset route in the measurement units (examiner interprets that RC is a value that reflects an average probability that risks develop into accidents in a monitored region) (Sathyanarayana: Para. 0068, 0046, and 0024; "In a first variation, determining the risk metric for the monitored region includes calculating a risk score for each of a plurality of sub-regions within the monitored region. The risk score can be calculated by an on-board system, a remote system, or by any other suitable system. The risk score can be calculated using an equation with weighted factors, but can be otherwise calculated." "The vehicle can be driven by a human driver, be automatically controlled, be telematically controlled, or be otherwise controlled. The method is preferably performed for each of a plurality of vehicles, but can alternatively be performed for a single vehicle or any other suitable set of vehicles." "Vehicle parameters that can be used to determine the risk map can include: vehicle kinematics (e.g., acceleration, jerk, velocity, etc.), mass, class, make or model, wear, age, control input position (e.g., brake position, accelerator position, transmission position, etc.), current geographic location (e.g., using on-board location systems), past geographic locations or driving route, anticipated driving route (e.g., determined from a navigation system, historic routes, etc.), vehicle position relative to lane markings or other road markings, or other vehicle parameters." "The vehicle can be driven by a human driver, be automatically controlled, be telematically controlled, or be otherwise controlled. The method is preferably performed for each of a plurality of vehicles, but can alternatively be performed for a single vehicle or any other suitable set of vehicles."), and wherein RB and R-C are used to determine whether a safety of the vehicle in a third self-driving mode meets a requirement (Sathyanarayana: Para. 0049; "The risk metric is preferably indicative of a collision risk for each sub-region within the monitored region, but can additionally or alternatively be indicative of the probability of a collision within the respective sub-region, the vehicle's safety within the respective sub-region, or be indicative of any other suitable parameter. The risk metric can be a continuous function extending across multiple locations within the monitored region (examples shown in FIG. 6), be a discrete score for each discrete sub-region (example shown in FIG. 4), or be otherwise determined. For example, the risk assessment module (RAM) can include an equation, wherein only the risk score for a location proximal the external object can be calculated using the equation. Risk scores for other sub-regions within the monitored region can be calculated in response to the first risk score exceeding a threshold value. The risk metric can be aligned with the region orientation or otherwise oriented. The risk metric can be updated: in real- or near-real time (e.g., as sensor data is sampled or received, as factor values are determined, etc.), at a predetermined frequency, in response to occurrence of a predetermined event (e.g., object entering the monitored region), be static (e.g., predetermined), or be determined at any other suitable time. The risk metric for each sub-region is preferably determined based on one or more of the factors discussed above, but can be otherwise determined.").  
Sathyanarayana is silent to the use of variables rb, rc, RB, and RC.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to provide the claimed variables, as the reference teaches similar variables for calculating risk maps, risk scores, metrics and similar values for the purpose of determining the safety risk within a region (Sathyanarayana Para. 0066 and 0067: “a single RAM (e.g., equation) can be used to calculate all risk scores (e.g., risk maps) in all registers (e.g., contexts)” which renders obvious that there are a plurality of risk scores. Furthermore, Sathyanarayana also teaches the use of risk metrics which renders obvious the variables RB and RC as stated above in para 0068 of Sathyanarayana “determining the risk metric for the monitored region includes calculating a risk score for each of a plurality of sub-regions within the monitored region” “In a second variation, different RAMs are used to calculate risk metrics (e.g., risk maps) in different registers and/or overlaid when different registers concurrently occur. The RAM to be used is preferably determined based on the factor value(s), but can be determined based on the monitored region parameter(s) or otherwise determined.”), and can be applied to other equivalent driving scenarios such as a well-known maneuver in a desired driving mode.
Regarding claim 2, Sathyanarayana remains applied as in claim 1 and goes on to further teach [t]he self-driving safety evaluation method of claim 1, further comprising: calculating a sum of RB and RC (Sathyanarayana: Para. 0032, 0033, 0046, 0062, and 0067; "The risk map preferably includes a monitored region and a risk metric for each location or sub-region within the monitored region (example shown in FIGS. 2A and 2B), but can additionally or alternatively include any other suitable information." "The risk map can be dynamically generated based on parameters of: objects (e.g., external obstacles or objects, proximal objects, etc.), the operator (e.g., driver, teleoperator), vehicle itself, geographic location, the operating context, or any other suitable factor, wherein determining the risk map can include determining the factor values." "Vehicle parameters that can be used to determine the risk map can include: vehicle kinematics (e.g., acceleration, jerk, velocity, etc.)... current geographic location (e.g., using on-board location systems), past geographic locations or driving route, anticipated driving route (e.g., determined from a navigation system, historic routes, etc.), vehicle position relative to lane markings or other road markings, or other vehicle parameters... Vehicle parameters can be... associated with a vehicle identifier for the host vehicle, be parameters determined based on sensor signals sampled during the driving session, or be otherwise determined." "In a second variation, different RAMs are used to calculate risk metrics (e.g., risk maps) in different registers and/or overlaid when different registers concurrently occur. The RAM to be used is preferably determined based on the factor value(s), but can be determined based on the monitored region parameter(s) or otherwise determined. The factor values used to determine which RAM to use can be the same or different factors as those fed into the RAM to determine the risk metric (e.g., risk maps). The RAM is preferably selected from a predetermined library based on one or more factor values (e.g., wherein the risk metric is determined for each sub-region within the monitored region using the selected RAM), but can alternatively be dynamically generated (e.g., model type(s) selected; weights calculated, selected, or otherwise determined; etc.), or otherwise determined S150. In a first embodiment, the RAM is selected based on the geographic location identifier, the aggregate risk map associated with the geographic location, the geographic location parameters (e.g., traffic density, pedestrian density, intersection presence, average speed, speed limit, etc.), and/or any other suitable geographic location data. In a second embodiment, the RAM is selected based on the host vehicle operation parameters. For example, different modules (or weights or factors used therein) can be selected for different vehicle acceleration or velocities. In a third embodiment, different operators are associated with different RAMs (and/or monitored region parameters). For example, an operator with a high driver score or reaction time can have a low weight assigned to unnoticed proximal objects, while an operator with a low driver score can have a high weight assigned to the same object. In a fourth embodiment, the RAM is selected based on the object parameter values (e.g., class, distance, anticipated trajectory, kinematics, operator profile, etc.). In this embodiment, a RAM can be determined for each object that is detected, wherein the multiple RAMs can be combined (e.g., overlaid, etc.) to cooperatively form a composite RAM used to monitor the region. In a specific example, the method can include selecting a first equation in response to detection of a leading vehicle, select a second equation in response to detection of a bicycle located diagonally from the vehicle, and select a third equation in response to anticipated leading vehicle turning. However, the RAM can be otherwise determined." "In a second variation, different RAMs are used to calculate risk metrics (e.g., risk maps) in different registers and/or overlaid when different registers concurrently occur. The RAM to be used is preferably determined based on the factor value(s), but can be determined based on the monitored region parameter(s) or otherwise determined. The factor values used to determine which RAM to use can be the same or different factors as those fed into the RAM to determine the risk metric (e.g., risk maps). The RAM is preferably selected from a predetermined library based on one or more factor values (e.g., wherein the risk metric is determined for each sub-region within the monitored region using the selected RAM), but can alternatively be dynamically generated (e.g., model type(s) selected; weights calculated, selected, or otherwise determined; etc.), or otherwise determined S150. In a first embodiment, the RAM is selected based on the geographic location identifier, the aggregate risk map associated with the geographic location, the geographic location parameters (e.g., traffic density, pedestrian density, intersection presence, average speed, speed limit, etc.), and/or any other suitable geographic location data. In a second embodiment, the RAM is selected based on the host vehicle operation parameters. For example, different modules (or weights or factors used therein) can be selected for different vehicle acceleration or velocities. In a third embodiment, different operators are associated with different RAMs (and/or monitored region parameters). For example, an operator with a high driver score or reaction time can have a low weight assigned to unnoticed proximal objects, while an operator with a low driver score can have a high weight assigned to the same object. In a fourth embodiment, the RAM is selected based on the object parameter values (e.g., class, distance, anticipated trajectory, kinematics, operator profile, etc.). In this embodiment, a RAM can be determined for each object that is detected, wherein the multiple RAMs can be combined (e.g., overlaid, etc.) to cooperatively form a composite RAM used to monitor the region. In a specific example, the method can include selecting a first equation in response to detection of a leading vehicle, select a second equation in response to detection of a bicycle located diagonally from the vehicle, and select a third equation in response to anticipated leading vehicle turning. However, the RAM can be otherwise determined."); and determining that the safety of the vehicle in the third self-driving mode meets the requirement when the sum of RB and RC is less than or equal to a self-driving risk threshold (Sathyanarayana: Para. 0062 and 0106; "The risk assessment module (RAM) associated with the monitored region functions provide a model or method to determine the risk metric for the monitored region. The RAM preferably determines a risk score for each risk point within the risk point distribution (e.g., populate the risk map), but can alternatively or additionally determine a risk score for a subset of the risk points within the distribution, a risk score for the monitored region, a risk score for the instantaneous driving context, or any other suitable risk metric for any other suitable region or context." "In a second variation, the method includes identifying escape routes for the vehicle based on the risk map S270, wherein the escape routes can be used to generate operator notifications (e.g., haptic, optical, etc. notifications), automatically control vehicle operation (e.g., to travel along the escape route), or otherwise used. An escape route can be: a trajectory passing through regions with risk scores below a threshold value, a trajectory with an average or aggregate risk score less than a threshold value, or be otherwise defined. However, the risk map can be otherwise used.").
Regarding claim 3, Sathyanarayana remains applied as in claim 2 and goes on to further teach [t]he self-driving safety evaluation method of claim 2, wherein the self-driving risk threshold is a(RA + R’A), wherein a is a risk tolerance coefficient, wherein RA is a fifth risk value of the vehicle in the manual driving mode in the measurement units, wherein a road section through which the vehicle passes in the measurement units is a first road section, and wherein R’A is a sixth risk value of the vehicle passing through the first road section outside the measurement units based on the manual driving mode (Sathyanarayana: Para. 0061, 0062, and 0076; "The risk map can be: an array of risk metric values (e.g., for each sub-region identifier), a heat map (e.g., stored or visualized as a heat map), an equation, or be otherwise structured. The risk map(s) or parameters thereof (e.g., RAM, factor values, weights, geolocations, etc.) can be stored temporarily (e.g., long enough to analyze the instantaneous risk), for the driving session duration, for longer than the driving session, or for any suitable time. All or a subset of the generated risk maps or parameters thereof can be stored. The risk maps (or parameters thereof) can be stored in association with the respective vehicle identifier, geographic location or region identifier, operator identifier, vehicle kinematics, or any other suitable factor values." "The risk assessment module (RAM) associated with the monitored region functions provide a model or method to determine the risk metric for the monitored region. The RAM preferably determines a risk score for each risk point within the risk point distribution (e.g., populate the risk map), but can alternatively or additionally determine a risk score for a subset of the risk points within the distribution, a risk score for the monitored region, a risk score for the instantaneous driving context, or any other suitable risk metric for any other suitable region or context. Each risk point within a monitored region can be associated with the same RAM (e.g., FIG. 5) or different RAMs (e.g., FIG. 4). The RAM preferably includes a continuous function, but can alternatively or additionally include a discretized function or any other suitable function." "The high-risk region can be a region (e.g., area, sub-region, point, position, virtual or geographic location) of the monitored region with risk value(s) exceeding a threshold risk value (e.g., risk score), a predefined area of the monitored region assigned as the high-risk area, or otherwise defined. The threshold risk value can be determined (e.g., calculated, selected, etc.) based on the operator profile or score, the historic location risk, operator profiles or scores for proximal objects, or any other suitable factor.").
Sathyanarayana is silent to the equation a(RA + R’A) provided.
Sathyanarayana does teach the concept of the claimed equation: risk of a driver driving their vehicle in a direction is based on the risk of the current section and the risk of the future section as well as a value showing the acceptance of the maneuver (Sathyanarayana Para 0054 and 0077: "The monitored region can encompass the vehicle (e.g., surround the vehicle, be centered about the vehicle, be offset from the vehicle, etc.), extend from the vehicle, abut or be adjoined with the vehicle, trace a vehicle profile, be next to the vehicle (e.g., touching the vehicle, be separated from the vehicle by a non-zero distance), or otherwise related to the vehicle. In one example, the region can be separated from the vehicle by a distance substantially equal to proximity sensor(s)' sensitivity distance(s), wherein the computing system can be used to monitor collision risk for distal obstacles and the proximity sensors used to monitor collision risk for proximal obstacles. The monitored region preferably encompasses a subset of the volume surrounding the vehicle, but can alternatively encompass the entirety of the volume surrounding the vehicle, the entirety of the superterranian volume surrounding the vehicle, or encompass any suitable volume. In one example, the monitored region excludes a region proximal the vehicle rear. In a second example, the monitored region encompasses a region preceding (or in front of) the vehicle. In a third example, the monitored region encompasses a region encompassing the possible host vehicle trajectories (e.g., immediately possible, trajectories possible within a predetermined time duration, which can be selected based on the vehicle kinematics, etc.). In a fourth example, the region is defined by a predetermined geo-fence. However, the monitored region can be otherwise positioned relative to the vehicle. The monitored region can additionally or alternatively encompass, be adjacent to, or otherwise be physically associated with the object(s)." "In a second variation, the near-collision event is detected in response to host vehicle movement toward (e.g., the anticipated trajectory or current direction of travel intersects or is pointed toward) or into the high-risk area (e.g., before, during, or after high-risk area identification). In this variation, the risk map can remain static relative to the geographic location for which the risk map was generated, move with the host vehicle, or have any other suitable set of dynamics.") for the benefit of determining the safety of a driving maneuver in the area around the vehicle.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to integrate an equation similar to the claimed equation into the method of Sathyanarayana when programing the vehicle’s using the invention from Sathyanarayana for the benefit of determining the safety of a driving maneuver in the area around the vehicle.
Regarding claim 4, Sathyanarayana remains applied as in claim 1 and goes on to further teach [t]he self-driving safety evaluation method of claim 1, further comprising determining RB or RC based on Ri =                         
                            
                                
                                    
                                        
                                            ∑
                                        
                                        
                                            e
                                            v
                                            e
                                            n
                                            t
                                        
                                    
                                    
                                        
                                            s
                                        
                                        
                                            e
                                            v
                                            e
                                            n
                                            t
                                        
                                    
                                    ×
                                    
                                        
                                            r
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    X
                                
                            
                        
                    , wherein event represents a risk scenario, wherein sevent represents a coefficient of a severity degree of an accident in the risk scenario, wherein X represents the measurement units, wherein Ri represents RB when ri represents rb, and wherein Ri represents RC when ri represents rc (Sathyanarayana: Para. 0087, 0088, and 0097; "The method can optionally include labeling the near-collision event, which functions to ease subsequent aggregate near-collision event processing.... The label can be: a near-collision event class or type (e.g., collision with a lead vehicle, side collision with a bicycle, pedestrian, signage, or curb, reverse collision, etc.; wherein the near-collision event can be classified based on the substantially concurrently recorded data), a risk severity (e.g., very close miss, etc.), a near-collision cause, or any other suitable set of descriptors." "The method can optionally include determining the cause of the near-collision event (e.g., the set of precipitating event(s)) S230. The cause can be stored in association with (e.g., used to label) data underlying the near-collision event detection or otherwise used. The cause can be used to: filter, cluster, or otherwise manage the near-collision events, assign fault in a collision, calculate a driver score (e.g., wherein near-collision events that are not caused by the operator can be excluded from the operator score calculation)..." "In a third variation, parameters of the near-collision events (e.g., frequency, severity, type, cause, etc.) detected for a given driver (e.g., identified by the driver's phone, driver's biometrics, etc.) can be used to assign a driver score indicative of the driving risk or safety to the driver.").
Sathyanarayana is silent to using the equation Ri =                         
                            
                                
                                    
                                        
                                            ∑
                                        
                                        
                                            e
                                            v
                                            e
                                            n
                                            t
                                        
                                    
                                    
                                        
                                            s
                                        
                                        
                                            e
                                            v
                                            e
                                            n
                                            t
                                        
                                    
                                    ×
                                    
                                        
                                            r
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    X
                                
                            
                        
                    .
Sathyanarayana does teach determining the average risk of an event or action in an area around the vehicle (Sathyanarayana Para. 0049 "The risk metric is preferably indicative of a collision risk for each sub-region within the monitored region, but can additionally or alternatively be indicative of the probability of a collision within the respective sub-region, the vehicle's safety within the respective sub-region, or be indicative of any other suitable parameter. The risk metric can be a continuous function extending across multiple locations within the monitored region (examples shown in FIG. 6), be a discrete score for each discrete sub-region (example shown in FIG. 4), or be otherwise determined. For example, the risk assessment module (RAM) can include an equation, wherein only the risk score for a location proximal the external object can be calculated using the equation. Risk scores for other sub-regions within the monitored region can be calculated in response to the first risk score exceeding a threshold value. The risk metric can be aligned with the region orientation or otherwise oriented. The risk metric can be updated: in real- or near-real time (e.g., as sensor data is sampled or received, as factor values are determined, etc.), at a predetermined frequency, in response to occurrence of a predetermined event (e.g., object entering the monitored region), be static (e.g., predetermined), or be determined at any other suitable time. The risk metric for each sub-region is preferably determined based on one or more of the factors discussed above, but can be otherwise determined.") for the benefit of ensuring the safety of the vehicle and the occupant during the event.
It would have been obvious to one ordinarily skilled in the art before the filling of the application that the claimed equation or an equivalent is utilized by Sathyanarayana when their invention is programmed into vehicles for the benefit of ensuring the safety of the vehicle and the occupant during the event.
Regarding claim 5, Sathyanarayana remains applied as in claim 4 and goes on to further teach [t]he self-driving safety evaluation method of claim 4, wherein when the risk scenario is a collision scenario, the self-driving safety evaluation method further comprises determining rb and rc based on at least one of the following parameters (Sathyanarayana: Para. 0080; "In a fifth variation, the near-collision event is detected in response to the risk score within a threshold distance of the vehicle exceeding a threshold risk value, wherein the monitored region preferably encompasses the threshold distance but can alternatively be otherwise related to the threshold distance."): a speed (Δv) of the vehicle relative to a collision object, wherein Δv is positively correlated to rb or rc (Sathyanarayana: Para. 0080; "The threshold distance can be predetermined; dynamically determined based on (e.g., vary as a function of): the user attentiveness, cognitive ability, reaction time, distraction level, vehicle speed, object trajectory, kinematics, or distribution, or otherwise determined. For example, the near-collision event can be detected in response to the risk score within 5 ft in front of the vehicle exceeding a threshold risk score."); a time-to-collision (TTC) between the vehicle and the collision object based on a movement track of the collision object, wherein the TTC is negatively correlated to rb or rc (Sathyanarayana: Para. 0035 and 0036; "Object parameters for the object that can be used to generate the risk map include: the object's presence, pose, kinematics, anticipated behavior (e.g., trajectory, kinematics, etc.), current behavior (e.g., classification, pattern, etc.), classification or type, the object's risk map (e.g., transmitted using V2V or V2X communications), object identifier, associated RAM, associated operator identifier, estimated time to collision (e.g., determined based on object kinematics and/or anticipated trajectory, host vehicle kinematics and/or anticipated trajectory, etc.), or other parameters." "The object is preferably a physical obstacle external the vehicle, but can be otherwise defined. The object can be static or mobile."); a time-to-headway (THW) of the vehicle based on a distance between the vehicle and the collision object, wherein the THW is negatively correlated to rb or rc (Sathyanarayana: Para. 0035 and 0036; "Object parameters for the object that can be used to generate the risk map include: the object's presence, pose, kinematics, anticipated behavior (e.g., trajectory, kinematics, etc.), current behavior (e.g., classification, pattern, etc.), classification or type, the object's risk map (e.g., transmitted using V2V or V2X communications), object identifier, associated RAM, associated operator identifier, estimated time to collision (e.g., determined based on object kinematics and/or anticipated trajectory, host vehicle kinematics and/or anticipated trajectory, etc.), or other parameters." "The object is preferably a physical obstacle external the vehicle, but can be otherwise defined. The object can be static or mobile."); or the distance between the vehicle and the collision object, wherein the distance between the vehicle and the collision object is negatively correlated to rb or rc (Sathyanarayana: Para. 0080; "The threshold distance is preferably measured along the vehicle traversal vector, but can alternatively be within a predetermined angular range of the vehicle traversal vector, within a threshold width of the vehicle traversal vector (e.g., the vehicle body's width), be a radius about the vehicle body or center, or otherwise defined.").
Regarding claim 6, Sathyanarayana remains applied as in claim 5 and goes on to further teach [t]he self-driving safety evaluation method of claim 5, further comprising determining rb and rc based on rSG1 = f(t)max, wherein rSG1 is rb or rc in a collision scenario (Sathyanarayana: Para. 0049 and 0051; "The risk metric is preferably indicative of a collision risk for each sub-region within the monitored region, but can additionally or alternatively be indicative of the probability of a collision within the respective sub-region, the vehicle's safety within the respective sub-region, or be indicative of any other suitable parameter. The risk metric can be a continuous function extending across multiple locations within the monitored region (examples shown in FIG. 6), be a discrete score for each discrete sub-region (example shown in FIG. 4), or be otherwise determined. For example, the risk assessment module (RAM) can include an equation, wherein only the risk score for a location proximal the external object can be calculated using the equation." "The monitored region is preferably a physical volume or area proximal the vehicle that is monitored for near-collision events, but can be otherwise defined. The monitored region is preferably virtually monitored, but can alternatively or additionally be physically monitored (e.g., using on-board vehicle sensors), or otherwise monitored. Virtually monitoring the monitored region preferably includes generating a virtual risk map encompassing a virtual region corresponding to the physical region, but can alternatively or additionally include a virtual scene representing the physical region (e.g., including representations of the detected objects), a risk score for the entire physical region, a risk vector (e.g., denoting the direction of highest collision risk(s) for the vehicle), or otherwise virtually monitoring the monitored region."), wherein t ϵ {tevent, h(tevent, obj) = 1} (Sathyanarayana: Para. 0075; "The near-collision event is preferably detected using the concurrent risk map (e.g., the risk map generated within a predetermined time period before the near-collision event, the risk map generated for the time during which the near-collision event was detected, etc.), but can be detected using a prior risk map, a series of prior risk maps, or using any other suitable set of risk maps."), wherein {tevent, h(tevent, obj) = 1} represents a time period in which a collision risk occurs, wherein TTC(t) represents a TTC at a t moment, wherein THW(t) represents a THW at a t moment (Sathyanarayana: Para. 0075, 0035, and 0036; "The near-collision event is preferably detected using the concurrent risk map (e.g., the risk map generated within a predetermined time period before the near-collision event, the risk map generated for the time during which the near-collision event was detected, etc.), but can be detected using a prior risk map, a series of prior risk maps, or using any other suitable set of risk maps." "Object parameters for the object that can be used to generate the risk map include: the object's presence, pose, kinematics, anticipated behavior (e.g., trajectory, kinematics, etc.), current behavior (e.g., classification, pattern, etc.), classification or type, the object's risk map (e.g., transmitted using V2V or V2X communications), object identifier, associated RAM, associated operator identifier, estimated time to collision (e.g., determined based on object kinematics and/or anticipated trajectory, host vehicle kinematics and/or anticipated trajectory, etc.), or other parameters." "The object is preferably a physical obstacle external the vehicle, but can be otherwise defined. The object can be static or mobile."), wherein each of r0, r1, and r2 is a normalized parameter, wherein v is a speed of the vehicle at the t moment, wherein Δv(t) is Δv at the t moment, wherein exp is an exponent comprising a base of a natural constant, and wherein s represents the distance between the vehicle and the collision object (Sathyanarayana: Para. 0038, 0046, 0011, 0039, and 0069 ; "The object can be given a number, associated with a specific equation, associated with a specific parametric weight, or otherwise influence risk score calculation." "Vehicle parameters that can be used to determine the risk map can include: vehicle kinematics (e.g., acceleration, jerk, velocity, etc.)..." "FIG. 7 is an example of how the risk map differs between a risk map for a high relative velocity (between the vehicle and the object) and a risk map for a low relative velocity (between the vehicle and the object)" "A second variation of determining object parameters can include determining the object pose (e.g., relative position, distance, angle, orientation, etc. relative to the camera, vehicle, or sensor) using pose estimation techniques from images recorded by the external-facing camera." "In one example, the risk score for a sub-region can be determined based on the presence and type of object, the object's kinematics relative to the vehicle (e.g., FIG. 6), the operator profile of the object (e.g., FIG. 8), the anticipated action of the object (e.g., FIG. 9), and the host vehicle operator's behavior score (e.g., attention or distraction level, etc.). However, the risk score can be otherwise calculated from any other suitable equation.").
Sathyanarayana is silent to the equations provided, especially the equations for TTC and THW.
Sathyanarayana does teach f(t)max (examiner interprets f(t)max according to Para. 0152 of applicant’s specification as "a maximum value of a plurality of collision risk values in the time period") (Sathyanarayana: Para. 0049 and 0051; "The risk metric is preferably indicative of a collision risk for each sub-region within the monitored region, but can additionally or alternatively be indicative of the probability of a collision within the respective sub-region, the vehicle's safety within the respective sub-region, or be indicative of any other suitable parameter. The risk metric can be a continuous function extending across multiple locations within the monitored region (examples shown in FIG. 6), be a discrete score for each discrete sub-region (example shown in FIG. 4), or be otherwise determined. For example, the risk assessment module (RAM) can include an equation, wherein only the risk score for a location proximal the external object can be calculated using the equation." "The monitored region is preferably a physical volume or area proximal the vehicle that is monitored for near-collision events, but can be otherwise defined. The monitored region is preferably virtually monitored, but can alternatively or additionally be physically monitored (e.g., using on-board vehicle sensors), or otherwise monitored. Virtually monitoring the monitored region preferably includes generating a virtual risk map encompassing a virtual region corresponding to the physical region, but can alternatively or additionally include a virtual scene representing the physical region (e.g., including representations of the detected objects), a risk score for the entire physical region, a risk vector (e.g., denoting the direction of highest collision risk(s) for the vehicle), or otherwise virtually monitoring the monitored region."), wherein f(t) = Δv * exp(-min{r0*TTC(t), r1*THW(t), r2*s}) (examiner interprets that f(t) is (according to Para. 0152 of applicant’s specification) "a collision risk value (a collision occurrence probability)") (Sathyanarayana: Para. 0049; "The risk metric is preferably indicative of a collision risk for each sub-region within the monitored region, but can additionally or alternatively be indicative of the probability of a collision within the respective sub-region, the vehicle's safety within the respective sub-region, or be indicative of any other suitable parameter."), wherein TTC ≥ 0 (see 112(b) Rejection above in page 6 #13 for examiner interpretation and reason for interpretation) (Sathyanarayana: Para. 0035 and 0036; "Object parameters for the object that can be used to generate the risk map include: the object's presence, pose, kinematics, anticipated behavior (e.g., trajectory, kinematics, etc.), current behavior (e.g., classification, pattern, etc.), classification or type, the object's risk map (e.g., transmitted using V2V or V2X communications), object identifier, associated RAM, associated operator identifier, estimated time to collision (e.g., determined based on object kinematics and/or anticipated trajectory, host vehicle kinematics and/or anticipated trajectory, etc.), or other parameters." "The object is preferably a physical obstacle external the vehicle, but can be otherwise defined. The object can be static or mobile."), and wherein THW ≥ 0 (see 112(b) Rejection above in page 6 #13 for examiner interpretation and reason for interpretation) (Sathyanarayana: Para. 0035 and 0036; "Object parameters for the object that can be used to generate the risk map include: the object's presence, pose, kinematics, anticipated behavior (e.g., trajectory, kinematics, etc.), current behavior (e.g., classification, pattern, etc.), classification or type, the object's risk map (e.g., transmitted using V2V or V2X communications), object identifier, associated RAM, associated operator identifier, estimated time to collision (e.g., determined based on object kinematics and/or anticipated trajectory, host vehicle kinematics and/or anticipated trajectory, etc.), or other parameters." "The object is preferably a physical obstacle external the vehicle, but can be otherwise defined. The object can be static or mobile.") for the benefit of determining a safe following distance between the controlled vehicle and an object ahead of the controlled vehicle.
It would have been obvious to one ordinarily skilled in the art before the filling of the application that Sathyanarayana discloses a way to determine a TTC and THW that satisfies the prior examiner interpretation and to use the claimed equation with Sathyanarayana for the benefit of determining a safe following distance between the controlled vehicle and an object ahead of the controlled vehicle.
Regarding claim 9, Sathyanarayana remains applied as in claim 4 and goes on to further teach [t]he self-driving safety evaluation method of claim 4, wherein when the risk scenario is a scenario in which the vehicle rushes out of a road boundary, the self-driving safety evaluation method further comprises determining rb and rc based on an estimated time taken by the vehicle to rush out of a lane, and wherein the estimated time taken by the vehicle to rush out of the lane is negatively correlated to rb or rc (Sathyanarayana: Para. 0094, 0095, 0106, 0107, and 0054; "The method can optionally include acting in response to detection of the near-collision event S250, which can function to use the detected near-collision event and/or parameters thereof in one or more applications. For example, automatic driver notifications can be presented, automatic vehicle control can be performed, virtual simulations can be generated, or any other suitable action can be automatically taken in response to near-collision event detection." "In a first variation, the method can include generating a notification based on the detected near-collision event and/or associated factors or parameters (e.g., cause). The notification can be generated and/or transmitted before, during, or after the near-collision event. The notification can be for a user (e.g., include a recommendation or notification for management entity, the operator, an insurance entity, etc.), vehicle, or other endpoint. The notification can be automatically generated and/or presented, but can alternatively be otherwise controlled. In a first example, a notification, such as a flashing light, audio notification (e.g., warning sound), vehicle component actuation (e.g., seat vibration, steering wheel vibration, etc.), or other notification can be presented to the user in response to detection of a near-collision event. In a second example, the vehicle can be automatically controlled to avoid an imminent collision. For example, in response to imminent collision detection, the accelerometer can be remapped, the brakes automatically applied, the speed automatically reduced, or the wheels automatically turned (e.g., to enter or follow an automatically determined escape route, example shown in FIG. 16, which can be determined from the concurrent risk map or otherwise determined)." "In a second variation, the method includes identifying escape routes for the vehicle based on the risk map S270, wherein the escape routes can be used to generate operator notifications (e.g., haptic, optical, etc. notifications), automatically control vehicle operation (e.g., to travel along the escape route), or otherwise used. An escape route can be: a trajectory passing through regions with risk scores below a threshold value, a trajectory with an average or aggregate risk score less than a threshold value, or be otherwise defined. However, the risk map can be otherwise used." "Embodiments of the system and/or method can include every combination and permutation of the various system components and the various method processes, wherein the method processes can be performed in any suitable order, sequentially or concurrently." "In a third example, the monitored region encompasses a region encompassing the possible host vehicle trajectories (e.g., immediately possible, trajectories possible within a predetermined time duration, which can be selected based on the vehicle kinematics, etc.).").
Regarding claim 11, Sathyanarayana remains applied as in claim 4 and goes on to further teach [t]he self-driving safety evaluation method of claim 4, wherein when the risk scenario is a scenario in which the vehicle travels with a lateral acceleration, the self-driving safety evaluation method further comprises determining rb and rc based on at least one of the following parameters (Sathyanarayana: Para. 0033, 0046, and 0072; "The risk map can be dynamically generated based on parameters of: objects (e.g., external obstacles or objects, proximal objects, etc.), the operator (e.g., driver, teleoperator), vehicle itself, geographic location, the operating context, or any other suitable factor, wherein determining the risk map can include determining the factor values. These factors can additionally or alternatively be used to determine the monitored region parameters (e.g., size, geometry, model types to be used, etc.), the cause of the near-collision event (e.g., elect a cause from a set of candidate causes), or otherwise used." "Vehicle parameters that can be used to determine the risk map can include: vehicle kinematics (e.g., acceleration, jerk, velocity, etc.), mass, class, make or model, wear, age, control input position (e.g., brake position, accelerator position, transmission position, etc.), current geographic location (e.g., using on-board location systems), past geographic locations or driving route, anticipated driving route (e.g., determined from a navigation system, historic routes, etc.), vehicle position relative to lane markings or other road markings, or other vehicle parameters." "In a fourth variation, the method can include generating a map of the vehicle's environment and tracking the vehicle's location within the environment (e.g., using simultaneous localization and mapping), optionally classifying the identified objects as static or mobile, determining potential vehicle movement paths to each of the sub-regions (e.g., using RRT), and determining a collision probability for each sub-region based on the map and potential vehicle movement paths."): a longitudinal acceleration of the vehicle, wherein the longitudinal acceleration of the vehicle is positively correlated to rb or rc (Sathyanarayana: Para. 0055; "The region orientation is preferably aligned (e.g., centered, parallel, coaxial, etc.) along the instantaneous or anticipated direction of host vehicle travel, but can alternatively be aligned with the vehicle centerline (e.g., longitudinal centerline), aligned with a predetermined vector relative a vehicle reference point (e.g., relative to the longitudinal centerline), aligned with a vector representing the highest risk trajectory, or otherwise aligned. The instantaneous or anticipated direction of host vehicle travel can be determined from: the steering wheel position, the wheel (e.g., tire) positions, past kinematic data (e.g., sampled within a predetermined time window with the kinematic sensors), optical flow data (e.g., from images sampled by the cameras), navigation information (e.g., retrieved from an operator user device, vehicle control instructions, etc.), historic route information (e.g., for the operator, vehicle, etc.), or otherwise determined."); a lateral acceleration of the vehicle, wherein the lateral acceleration of the vehicle is positively correlated to rb or rc (Sathyanarayana: Para. 0055 and 0083; "The region orientation is preferably aligned (e.g., centered, parallel, coaxial, etc.) along the instantaneous or anticipated direction of host vehicle travel, but can alternatively be aligned with the vehicle centerline (e.g., longitudinal centerline), aligned with a predetermined vector relative a vehicle reference point (e.g., relative to the longitudinal centerline), aligned with a vector representing the highest risk trajectory, or otherwise aligned. The instantaneous or anticipated direction of host vehicle travel can be determined from: the steering wheel position, the wheel (e.g., tire) positions, past kinematic data (e.g., sampled within a predetermined time window with the kinematic sensors), optical flow data (e.g., from images sampled by the cameras), navigation information (e.g., retrieved from an operator user device, vehicle control instructions, etc.), historic route information (e.g., for the operator, vehicle, etc.), or otherwise determined." "In a seventh variation, the near-collision event is detected based on signals sampled by sensors on-board the vehicle (e.g., auxiliary system sensors, vehicle sensors, proximity sensors, etc.), vehicle parameters (e.g., acceleration pedal position, steering wheel position, brake position, etc.)... For example, the near-collision event can be detected when a deceleration spike is detected in the kinematic sensor measurements, when a surprised driver expression is detected from an interior-facing camera stream, when a kinematic pattern substantially matches a “swerving” pattern (e.g., based on the vehicle's sensors, such as brake pedal position; based on the system's accelerometer, gyroscope, or IMU measurements indicating a G-force exceeding a predetermined threshold; based on images recorded by the recording system; the lateral acceleration exceeds a threshold acceleration; etc.), when the brakes are suddenly applied... or when any other suitable condition associated with a near-crash event is detected."); or a speed of the vehicle, wherein the speed of the vehicle is positively correlated to rb or rc (Sathyanarayana: Para. 0080; "The threshold distance can be predetermined; dynamically determined based on (e.g., vary as a function of): the user attentiveness, cognitive ability, reaction time, distraction level, vehicle speed, object trajectory, kinematics, or distribution, or otherwise determined. For example, the near-collision event can be detected in response to the risk score within 5 ft in front of the vehicle exceeding a threshold risk score.").
Regarding claim 12, Sathyanarayana remains applied as in claim 11 and goes on to further teach [t]he self-driving safety evaluation method of claim 11, further comprising determining rb and rc based on rSG4 = r5, wherein rSG4 is rb or rc in a non-conventional driving scenario (examiner interprets a non-conventional driving scenario as a travelling scenario in which the vehicle has a lateral acceleration such as when driving a curved road, turning their vehicle, swerving to dodge something, or merging into a different lane) (Sathyanarayana: Para. 0074, 0079, 0083, and 0088; "Automatically detecting a near-collision event S200 functions to identify high-risk events. A near-collision event (near-collision event) can be a circumstance requiring an evasive maneuver by the vehicle operator; a circumstance wherein the vehicle has above a threshold probability of colliding with an object; or be otherwise defined." "In a fourth variation, the near-collision event is detected in response to a risk score within the risk map exceeding a threshold risk score. The near-collision event can be detected immediately upon the risk exceeding the risk score threshold, be detected after the risk exceeds the threshold for a threshold duration, be detected if spatially adjacent risk scores (e.g., a threshold number, threshold distribution, threshold physical or virtual volume or area, etc.) exceed the threshold value, or otherwise detected based on the risk scores within the monitored region. The threshold risk score can be manually selected, automatically determined (e.g., learned from driving sessions labeled with near-collision events), or otherwise determined." "In a seventh variation, the near-collision event is detected based on signals sampled by sensors on-board the vehicle (e.g., auxiliary system sensors, vehicle sensors, proximity sensors, etc.), vehicle parameters (e.g., acceleration pedal position, steering wheel position, brake position, etc.), external vehicle sensor signals, or based on any other suitable measurement, using pattern matching (e.g., wherein the sensor signal pattern matches a pattern associated with a near-collision event), neural networks, rules, or using any other suitable method. For example, the near-collision event can be detected when a deceleration spike is detected in the kinematic sensor measurements, when a surprised driver expression is detected from an interior-facing camera stream, when a kinematic pattern substantially matches a “swerving” pattern (e.g., based on the vehicle's sensors, such as brake pedal position; based on the system's accelerometer, gyroscope, or IMU measurements indicating a G-force exceeding a predetermined threshold; based on images recorded by the recording system; the lateral acceleration exceeds a threshold acceleration; etc.), when the brakes are suddenly applied, when an object occupies more than a threshold proportion of an external-facing camera's field of view, when screeching is detected (e.g., from the audio sensor), when a collision is detected (e.g., wherein the sensor data sampled before the collision time is associated with a near-collision event; wherein a collision is detected in response to the measured G-force exceeding a collision threshold, in response to the acoustic pattern substantially matching a collision pattern, in response to the airbags deploying, or otherwise determined), or when any other suitable condition associated with a near-crash event is detected." "The cause can be used to: filter, cluster, or otherwise manage the near-collision events, assign fault in a collision, calculate a driver score (e.g., wherein near-collision events that are not caused by the operator can be excluded from the operator score calculation), automatically identify or fill out a report (e.g., insurance report, accident report, etc.), adjust the respective risk map's influence on an aggregate collision risk map for a geographic location, determine which training data should be used for autonomous vehicle control module or risk map module training (e.g., filter out data for near-collision events caused by the driver, identify edge cases, etc.), determine notification or automatic control parameters, or otherwise used."), wherein (Ialongl > athresnold1) |I (IaIat > athresnold2)I|(v ≥ vsafe) (Sathyanarayana: Para. 0079 and 0083; "In a fourth variation, the near-collision event is detected in response to a risk score within the risk map exceeding a threshold risk score. The near-collision event can be detected immediately upon the risk exceeding the risk score threshold, be detected after the risk exceeds the threshold for a threshold duration, be detected if spatially adjacent risk scores (e.g., a threshold number, threshold distribution, threshold physical or virtual volume or area, etc.) exceed the threshold value, or otherwise detected based on the risk scores within the monitored region. The threshold risk score can be manually selected, automatically determined (e.g., learned from driving sessions labeled with near-collision events), or otherwise determined." "In a seventh variation, the near-collision event is detected based on signals sampled by sensors on-board the vehicle (e.g., auxiliary system sensors, vehicle sensors, proximity sensors, etc.), vehicle parameters (e.g., acceleration pedal position, steering wheel position, brake position, etc.), external vehicle sensor signals, or based on any other suitable measurement, using pattern matching (e.g., wherein the sensor signal pattern matches a pattern associated with a near-collision event), neural networks, rules, or using any other suitable method. For example, the near-collision event can be detected when a deceleration spike is detected in the kinematic sensor measurements, when a surprised driver expression is detected from an interior-facing camera stream, when a kinematic pattern substantially matches a “swerving” pattern (e.g., based on the vehicle's sensors, such as brake pedal position; based on the system's accelerometer, gyroscope, or IMU measurements indicating a G-force exceeding a predetermined threshold; based on images recorded by the recording system; the lateral acceleration exceeds a threshold acceleration; etc.), when the brakes are suddenly applied, when an object occupies more than a threshold proportion of an external-facing camera's field of view, when screeching is detected (e.g., from the audio sensor), when a collision is detected (e.g., wherein the sensor data sampled before the collision time is associated with a near-collision event; wherein a collision is detected in response to the measured G-force exceeding a collision threshold, in response to the acoustic pattern substantially matching a collision pattern, in response to the airbags deploying, or otherwise determined), or when any other suitable condition associated with a near-crash event is detected."), wherein along represents the longitudinal acceleration of the vehicle, wherein alat represents the lateral acceleration of the vehicle, wherein athreshold1 represents a threshold of the lateral acceleration in a safe driving status, wherein athreshold2 represents a threshold of the longitudinal acceleration in the safe driving status, wherein v represents the speed of the vehicle, wherein vsafe represents a speed threshold in the safe driving status, and wherein r5 is a normalized parameter (Sathyanarayana: Para. 0046; "Vehicle parameters that can be used to determine the risk map can include: vehicle kinematics (e.g., acceleration, jerk, velocity, etc.), mass, class, make or model, wear, age, control input position (e.g., brake position, accelerator position, transmission position, etc.), current geographic location (e.g., using on-board location systems), past geographic locations or driving route, anticipated driving route (e.g., determined from a navigation system, historic routes, etc.), vehicle position relative to lane markings or other road markings, or other vehicle parameters.").
Regarding claim 13, Sathyanarayana remains applied as in claim 4 and goes on to further teach [a] method for determining a vehicle driving risk comprising: determining a driving mode and a risk scenario of a vehicle in a time period, wherein a start point of the time period is a first moment, wherein an end point of the time period is a second moment, and wherein the driving mode comprises at least one of a self-driving mode or a manual driving mode (Sathyanarayana: Para. 0024, 0049, 0051 and 0057; "The vehicle can be driven by a human driver, be automatically controlled, be telematically controlled, or be otherwise controlled. The method is preferably performed for each of a plurality of vehicles, but can alternatively be performed for a single vehicle or any other suitable set of vehicles." "The risk metric is preferably indicative of a collision risk for each sub-region within the monitored region, but can additionally or alternatively be indicative of the probability of a collision within the respective sub-region, the vehicle's safety within the respective sub-region, or be indicative of any other suitable parameter. The risk metric can be a continuous function extending across multiple locations within the monitored region (examples shown in FIG. 6), be a discrete score for each discrete sub-region (example shown in FIG. 4), or be otherwise determined. For example, the risk assessment module (RAM) can include an equation, wherein only the risk score for a location proximal the external object can be calculated using the equation. Risk scores for other sub-regions within the monitored region can be calculated in response to the first risk score exceeding a threshold value. The risk metric can be aligned with the region orientation or otherwise oriented. The risk metric can be updated: in real- or near-real time (e.g., as sensor data is sampled or received, as factor values are determined, etc.), at a predetermined frequency, in response to occurrence of a predetermined event (e.g., object entering the monitored region), be static (e.g., predetermined), or be determined at any other suitable time. The risk metric for each sub-region is preferably determined based on one or more of the factors discussed above, but can be otherwise determined." "The monitored region is preferably a physical volume or area proximal the vehicle that is monitored for near-collision events, but can be otherwise defined. The monitored region is preferably virtually monitored, but can alternatively or additionally be physically monitored (e.g., using on-board vehicle sensors), or otherwise monitored. Virtually monitoring the monitored region preferably includes generating a virtual risk map encompassing a virtual region corresponding to the physical region, but can alternatively or additionally include a virtual scene representing the physical region (e.g., including representations of the detected objects), a risk score for the entire physical region, a risk vector (e.g., denoting the direction of highest collision risk(s) for the vehicle), or otherwise virtually monitoring the monitored region." "The monitored region parameters can be dynamically adjusted (e.g., based on up-to-date sensor information), static, or otherwise determined S140. The monitored region parameters can be universal, specific to a combination of factor values, specific to an operator or vehicle, or otherwise shared. The region parameters are preferably determined based on factor values (e.g., from signals sampled within a time window of region parameter determination, such as several seconds or minutes), but can be otherwise determined."); and determining, at a current moment, a risk value in the driving mode in the time period based on a risk identification manner corresponding to the risk scenario (Sathyanarayana: Para. 0049 and 0033; "The risk metric is preferably indicative of a collision risk for each sub-region within the monitored region, but can additionally or alternatively be indicative of the probability of a collision within the respective sub-region, the vehicle's safety within the respective sub-region, or be indicative of any other suitable parameter... For example, the risk assessment module (RAM) can include an equation, wherein only the risk score for a location proximal the external object can be calculated using the equation. Risk scores for other sub-regions within the monitored region can be calculated in response to the first risk score exceeding a threshold value. The risk metric can be aligned with the region orientation or otherwise oriented. The risk metric can be updated: in real- or near-real time (e.g., as sensor data is sampled or received, as factor values are determined, etc.), at a predetermined frequency, in response to occurrence of a predetermined event (e.g., object entering the monitored region), be static (e.g., predetermined), or be determined at any other suitable time. The risk metric for each sub-region is preferably determined based on one or more of the factors discussed above, but can be otherwise determined." "The risk map can be dynamically generated based on parameters of: objects (e.g., external obstacles or objects, proximal objects, etc.), the operator (e.g., driver, teleoperator), vehicle itself, geographic location, the operating context, or any other suitable factor, wherein determining the risk map can include determining the factor values. These factors can additionally or alternatively be used to determine the monitored region parameters (e.g., size, geometry, model types to be used, etc.), the cause of the near-collision event (e.g., elect a cause from a set of candidate causes), or otherwise used."), wherein the current moment is after the first moment and before the second moment (Sathyanarayana: Para. 0049; "The risk metric can be updated: in real- or near-real time (e.g., as sensor data is sampled or received, as factor values are determined, etc.), at a predetermined frequency, in response to occurrence of a predetermined event (e.g., object entering the monitored region), be static (e.g., predetermined), or be determined at any other suitable time. The risk metric for each sub-region is preferably determined based on one or more of the factors discussed above, but can be otherwise determined.").
Regarding claim 14, Sathyanarayana remains applied as in claim 13 and goes on to further teach [t]he method of claim 13, wherein before determining the risk value in the driving mode in the time period, the method further comprises: determining a first location and a movement parameter of the vehicle at the first moment when the vehicle is traveling in the manual driving mode (Sathyanarayana: Para. 0080 and 0024; "The threshold distance can be predetermined; dynamically determined based on (e.g., vary as a function of): the user attentiveness, cognitive ability, reaction time, distraction level, vehicle speed, object trajectory, kinematics, or distribution, or otherwise determined. For example, the near-collision event can be detected in response to the risk score within 5 ft in front of the vehicle exceeding a threshold risk score." "The vehicle can be driven by a human driver, be automatically controlled, be telematically controlled, or be otherwise controlled. The method is preferably performed for each of a plurality of vehicles, but can alternatively be performed for a single vehicle or any other suitable set of vehicles."); predicting a second location of the vehicle at a third moment based on the first location and the movement parameter, wherein the third moment is later than the first moment (Sathyanarayana: Para. 0080; "The threshold distance can be predetermined; dynamically determined based on (e.g., vary as a function of): the user attentiveness, cognitive ability, reaction time, distraction level, vehicle speed, object trajectory, kinematics, or distribution, or otherwise determined. For example, the near-collision event can be detected in response to the risk score within 5 ft in front of the vehicle exceeding a threshold risk score."); and predicting a shadow driving mode of the vehicle from the first location to the second location based on the first location and the second location, wherein the shadow driving mode is another self-driving mode of the vehicle that is predicted based on the first location and the movement parameter of the vehicle in the manual driving mode (Sathyanarayana: Para. 0080 and 0024; "The threshold distance can be predetermined; dynamically determined based on (e.g., vary as a function of): the user attentiveness, cognitive ability, reaction time, distraction level, vehicle speed, object trajectory, kinematics, or distribution, or otherwise determined. For example, the near-collision event can be detected in response to the risk score within 5 ft in front of the vehicle exceeding a threshold risk score." "The vehicle can be driven by a human driver, be automatically controlled, be telematically controlled, or be otherwise controlled. The method is preferably performed for each of a plurality of vehicles, but can alternatively be performed for a single vehicle or any other suitable set of vehicles.").
Regarding claim 15, Sathyanarayana remains applied as in claim 14 and goes on to further teach [t]he method of claim 14, further comprising determining, at the current moment, ra, rb, and rc based on the risk identification manner corresponding to the risk scenario, wherein ra is a first risk value in the manual driving mode in the time period, wherein rb is a second risk value in the shadow driving mode in the time period, and wherein rc is a third risk value in a self-driving mode based on a preset route in the time period (Sathyanarayana: Para. 0068, 0076, 0059, 0023, 0024, 0055, 0032, 0094, and 0046; "In a first variation, determining the risk metric for the monitored region includes calculating a risk score for each of a plurality of sub-regions within the monitored region. The risk score can be calculated by an on-board system, a remote system, or by any other suitable system. The risk score can be calculated using an equation with weighted factors, but can be otherwise calculated." "In a first variation, the near-collision event is detected when a high-risk region in the risk map overlaps the object location(s) (example shown in FIG. 10). The high-risk region can be a region (e.g., area, sub-region, point, position, virtual or geographic location) of the monitored region with risk value(s) exceeding a threshold risk value (e.g., risk score), a predefined area of the monitored region assigned as the high-risk area, or otherwise defined. The threshold risk value can be determined (e.g., calculated, selected, etc.) based on the operator profile or score, the historic location risk, operator profiles or scores for proximal objects, or any other suitable factor." "In a specific example, the method includes determining a following distance for the driver based on the instantaneous parameter values, and sets the monitored region size at the determined following distance." "The vehicle can be driven by a human driver, be automatically controlled, be telematically controlled, or be otherwise controlled. The method is preferably performed for each of a plurality of vehicles, but can alternatively be performed for a single vehicle or any other suitable set of vehicles." "The region orientation is preferably aligned (e.g., centered, parallel, coaxial, etc.) along the instantaneous or anticipated direction of host vehicle travel, but can alternatively be aligned with the vehicle centerline (e.g., longitudinal centerline), aligned with a predetermined vector relative a vehicle reference point (e.g., relative to the longitudinal centerline), aligned with a vector representing the highest risk trajectory, or otherwise aligned. The instantaneous or anticipated direction of host vehicle travel can be determined from: the steering wheel position, the wheel (e.g., tire) positions, past kinematic data (e.g., sampled within a predetermined time window with the kinematic sensors), optical flow data (e.g., from images sampled by the cameras), navigation information (e.g., retrieved from an operator user device, vehicle control instructions, etc.), historic route information (e.g., for the operator, vehicle, etc.), or otherwise determined. The instantaneous or anticipated direction of host vehicle travel can be determined using: pattern matching, rules, decision trees, Naïve Bayes, neural networks, genetic programs, support vectors, or any other suitable method." “As shown in FIG. 1, the method for near-collision determination includes: determining a risk map for a vehicle S100 and automatically detecting a near-collision event with an object based on vehicle behavior relative to the risk map S200.” "The risk map preferably includes a monitored region and a risk metric for each location or sub-region within the monitored region (example shown in FIGS. 2A and 2B), but can additionally or alternatively include any other suitable information. The risk map preferably moves with the vehicle (e.g., be mobile), but can alternatively be determined for a set of geolocations (e.g., current vehicle location; locations along a vehicle route; platform-specified locations, such as locations with sparse data or highly variable risk), or be associated with any suitable set of locations. The vehicle's geographic location or region can be determined from the vehicle location system (e.g., a GPS system, a RTK-GPS system, a trilateration system, etc.), using a method disclosed in U.S. patent application Ser. No. 15/673,098 filed 9 Aug. 2017 (incorporated herein in its entirety by this reference), or using any other suitable method." “The method can optionally include acting in response to detection of the near-collision event S250, which can function to use the detected near-collision event and/or parameters thereof in one or more applications. For example, automatic driver notifications can be presented, automatic vehicle control can be performed, virtual simulations can be generated, or any other suitable action can be automatically taken in response to near-collision event detection.” "Vehicle parameters that can be used to determine the risk map can include: vehicle kinematics (e.g., acceleration, jerk, velocity, etc.), mass, class, make or model, wear, age, control input position (e.g., brake position, accelerator position, transmission position, etc.), current geographic location (e.g., using on-board location systems), past geographic locations or driving route, anticipated driving route (e.g., determined from a navigation system, historic routes, etc.), vehicle position relative to lane markings or other road markings, or other vehicle parameters.").
Regarding claim 16, Sathyanarayana teaches [a] self-driving safety evaluation apparatus comprising: a memory configured to store program instructions; and a processor coupled to the memory, wherein the program instructions cause the processor to be configured to (Sathyanarayana: Para. 0027 and 0028; "The method is preferably performed by a computing system on-board each vehicle of the plurality of vehicles, but can alternatively be entirely or partially performed by a remote computing system, such as a server system, a user device, such as a smartphone, or by any other suitable set of computing systems." "The computing system can include a processing system (e.g., a set of GPUs, CPUs, microprocessors, TPUs, etc.), storage system (e.g., RAM, Flash), communication system, sensor set, power system (e.g., battery, vehicle power connector, photovoltaic system, etc.), housing, or any other suitable component."): obtain rb and rc, wherein rb is a first risk value of a vehicle in a shadow driving mode in a first measurement unit, wherein rc is a second risk value of the vehicle in a first self-driving mode based on a preset route in the first measurement unit, wherein the shadow driving mode is a second self-driving mode of the vehicle based on a real-time route, wherein the real-time route is a route predicted based on a location and a movement parameter of the vehicle in a manual driving mode, and wherein the first measurement unit is a time period or a distance (Sathyanarayana: Para. 0068, 0076, 0059, 0023, 0094, 0046, and 0024; "In a first variation, determining the risk metric for the monitored region includes calculating a risk score for each of a plurality of sub-regions within the monitored region. The risk score can be calculated by an on-board system, a remote system, or by any other suitable system. The risk score can be calculated using an equation with weighted factors, but can be otherwise calculated." "In a first variation, the near-collision event is detected when a high-risk region in the risk map overlaps the object location(s) (example shown in FIG. 10). The high-risk region can be a region (e.g., area, sub-region, point, position, virtual or geographic location) of the monitored region with risk value(s) exceeding a threshold risk value (e.g., risk score), a predefined area of the monitored region assigned as the high-risk area, or otherwise defined. The threshold risk value can be determined (e.g., calculated, selected, etc.) based on the operator profile or score, the historic location risk, operator profiles or scores for proximal objects, or any other suitable factor." "In a specific example, the method includes determining a following distance for the driver based on the instantaneous parameter values, and sets the monitored region size at the determined following distance." “As shown in FIG. 1, the method for near-collision determination includes: determining a risk map for a vehicle S100 and automatically detecting a near-collision event with an object based on vehicle behavior relative to the risk map S200.” “The method can optionally include acting in response to detection of the near-collision event S250, which can function to use the detected near-collision event and/or parameters thereof in one or more applications. For example, automatic driver notifications can be presented, automatic vehicle control can be performed, virtual simulations can be generated, or any other suitable action can be automatically taken in response to near-collision event detection.” "Vehicle parameters that can be used to determine the risk map can include: vehicle kinematics (e.g., acceleration, jerk, velocity, etc.), mass, class, make or model, wear, age, control input position (e.g., brake position, accelerator position, transmission position, etc.), current geographic location (e.g., using on-board location systems), past geographic locations or driving route, anticipated driving route (e.g., determined from a navigation system, historic routes, etc.), vehicle position relative to lane markings or other road markings, or other vehicle parameters." "The vehicle can be driven by a human driver, be automatically controlled, be telematically controlled, or be otherwise controlled. The method is preferably performed for each of a plurality of vehicles, but can alternatively be performed for a single vehicle or any other suitable set of vehicles."); determine R-B based on rb, wherein RB is a third risk value of the vehicle in the shadow driving mode in a plurality of measurement units, and wherein the measurement units comprise the first measurement unit (examiner interprets that RB is a value that reflects an average probability that risks develop into accidents in a monitored region) (Sathyanarayana: Para. 0068 and 0024; "In a first variation, determining the risk metric for the monitored region includes calculating a risk score for each of a plurality of sub-regions within the monitored region. The risk score can be calculated by an on-board system, a remote system, or by any other suitable system. The risk score can be calculated using an equation with weighted factors, but can be otherwise calculated." "The vehicle can be driven by a human driver, be automatically controlled, be telematically controlled, or be otherwise controlled. The method is preferably performed for each of a plurality of vehicles, but can alternatively be performed for a single vehicle or any other suitable set of vehicles."); determine RC based on rc, wherein RC is a fourth risk value of the vehicle in the first self-driving mode based on the preset route in the measurement units (examiner interprets that RC is a value that reflects an average probability that risks develop into accidents in a monitored region) (Sathyanarayana: Para. 0068, 0046, and 0024; "In a first variation, determining the risk metric for the monitored region includes calculating a risk score for each of a plurality of sub-regions within the monitored region. The risk score can be calculated by an on-board system, a remote system, or by any other suitable system. The risk score can be calculated using an equation with weighted factors, but can be otherwise calculated." "The vehicle can be driven by a human driver, be automatically controlled, be telematically controlled, or be otherwise controlled. The method is preferably performed for each of a plurality of vehicles, but can alternatively be performed for a single vehicle or any other suitable set of vehicles." "Vehicle parameters that can be used to determine the risk map can include: vehicle kinematics (e.g., acceleration, jerk, velocity, etc.), mass, class, make or model, wear, age, control input position (e.g., brake position, accelerator position, transmission position, etc.), current geographic location (e.g., using on-board location systems), past geographic locations or driving route, anticipated driving route (e.g., determined from a navigation system, historic routes, etc.), vehicle position relative to lane markings or other road markings, or other vehicle parameters." "The vehicle can be driven by a human driver, be automatically controlled, be telematically controlled, or be otherwise controlled. The method is preferably performed for each of a plurality of vehicles, but can alternatively be performed for a single vehicle or any other suitable set of vehicles."), and wherein RB and R-C are used to determine whether a safety of the vehicle in a third self-driving mode meets a requirement (Sathyanarayana: Para. 0049; "The risk metric is preferably indicative of a collision risk for each sub-region within the monitored region, but can additionally or alternatively be indicative of the probability of a collision within the respective sub-region, the vehicle's safety within the respective sub-region, or be indicative of any other suitable parameter. The risk metric can be a continuous function extending across multiple locations within the monitored region (examples shown in FIG. 6), be a discrete score for each discrete sub-region (example shown in FIG. 4), or be otherwise determined. For example, the risk assessment module (RAM) can include an equation, wherein only the risk score for a location proximal the external object can be calculated using the equation. Risk scores for other sub-regions within the monitored region can be calculated in response to the first risk score exceeding a threshold value. The risk metric can be aligned with the region orientation or otherwise oriented. The risk metric can be updated: in real- or near-real time (e.g., as sensor data is sampled or received, as factor values are determined, etc.), at a predetermined frequency, in response to occurrence of a predetermined event (e.g., object entering the monitored region), be static (e.g., predetermined), or be determined at any other suitable time. The risk metric for each sub-region is preferably determined based on one or more of the factors discussed above, but can be otherwise determined.").
Sathyanarayana is silent to the use of variables rb, rc, RB, and RC.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to provide the claimed variables, as the reference teaches similar variables for calculating risk maps, risk scores, metrics and similar values for the purpose of determining the safety risk within a region (Sathyanarayana Para. 0066 and 0067: “a single RAM (e.g., equation) can be used to calculate all risk scores (e.g., risk maps) in all registers (e.g., contexts)” which renders obvious that there are a plurality of risk scores. Furthermore, Sathyanarayana also teaches the use of risk metrics which renders obvious the variables RB and RC as stated above in para 0068 of Sathyanarayana “determining the risk metric for the monitored region includes calculating a risk score for each of a plurality of sub-regions within the monitored region” “In a second variation, different RAMs are used to calculate risk metrics (e.g., risk maps) in different registers and/or overlaid when different registers concurrently occur. The RAM to be used is preferably determined based on the factor value(s), but can be determined based on the monitored region parameter(s) or otherwise determined.”), and can be applied to other equivalent driving scenarios such as a well-known maneuver in a desired driving mode.
Regarding claim 17, Sathyanarayana remains applied as in claim 1 and goes on to further teach [t]he self-driving safety evaluation apparatus of claim 16, wherein the program instructions further cause the processor to be configured to: calculate a sum of RB and RC (Sathyanarayana: Para. 0032, 0033, 0046, 0062, and 0067; "The risk map preferably includes a monitored region and a risk metric for each location or sub-region within the monitored region (example shown in FIGS. 2A and 2B), but can additionally or alternatively include any other suitable information." "The risk map can be dynamically generated based on parameters of: objects (e.g., external obstacles or objects, proximal objects, etc.), the operator (e.g., driver, teleoperator), vehicle itself, geographic location, the operating context, or any other suitable factor, wherein determining the risk map can include determining the factor values." "Vehicle parameters that can be used to determine the risk map can include: vehicle kinematics (e.g., acceleration, jerk, velocity, etc.)... current geographic location (e.g., using on-board location systems), past geographic locations or driving route, anticipated driving route (e.g., determined from a navigation system, historic routes, etc.), vehicle position relative to lane markings or other road markings, or other vehicle parameters... Vehicle parameters can be... associated with a vehicle identifier for the host vehicle, be parameters determined based on sensor signals sampled during the driving session, or be otherwise determined." "In a second variation, different RAMs are used to calculate risk metrics (e.g., risk maps) in different registers and/or overlaid when different registers concurrently occur. The RAM to be used is preferably determined based on the factor value(s), but can be determined based on the monitored region parameter(s) or otherwise determined. The factor values used to determine which RAM to use can be the same or different factors as those fed into the RAM to determine the risk metric (e.g., risk maps). The RAM is preferably selected from a predetermined library based on one or more factor values (e.g., wherein the risk metric is determined for each sub-region within the monitored region using the selected RAM), but can alternatively be dynamically generated (e.g., model type(s) selected; weights calculated, selected, or otherwise determined; etc.), or otherwise determined S150. In a first embodiment, the RAM is selected based on the geographic location identifier, the aggregate risk map associated with the geographic location, the geographic location parameters (e.g., traffic density, pedestrian density, intersection presence, average speed, speed limit, etc.), and/or any other suitable geographic location data. In a second embodiment, the RAM is selected based on the host vehicle operation parameters. For example, different modules (or weights or factors used therein) can be selected for different vehicle acceleration or velocities. In a third embodiment, different operators are associated with different RAMs (and/or monitored region parameters). For example, an operator with a high driver score or reaction time can have a low weight assigned to unnoticed proximal objects, while an operator with a low driver score can have a high weight assigned to the same object. In a fourth embodiment, the RAM is selected based on the object parameter values (e.g., class, distance, anticipated trajectory, kinematics, operator profile, etc.). In this embodiment, a RAM can be determined for each object that is detected, wherein the multiple RAMs can be combined (e.g., overlaid, etc.) to cooperatively form a composite RAM used to monitor the region. In a specific example, the method can include selecting a first equation in response to detection of a leading vehicle, select a second equation in response to detection of a bicycle located diagonally from the vehicle, and select a third equation in response to anticipated leading vehicle turning. However, the RAM can be otherwise determined." "In a second variation, different RAMs are used to calculate risk metrics (e.g., risk maps) in different registers and/or overlaid when different registers concurrently occur. The RAM to be used is preferably determined based on the factor value(s), but can be determined based on the monitored region parameter(s) or otherwise determined. The factor values used to determine which RAM to use can be the same or different factors as those fed into the RAM to determine the risk metric (e.g., risk maps). The RAM is preferably selected from a predetermined library based on one or more factor values (e.g., wherein the risk metric is determined for each sub-region within the monitored region using the selected RAM), but can alternatively be dynamically generated (e.g., model type(s) selected; weights calculated, selected, or otherwise determined; etc.), or otherwise determined S150. In a first embodiment, the RAM is selected based on the geographic location identifier, the aggregate risk map associated with the geographic location, the geographic location parameters (e.g., traffic density, pedestrian density, intersection presence, average speed, speed limit, etc.), and/or any other suitable geographic location data. In a second embodiment, the RAM is selected based on the host vehicle operation parameters. For example, different modules (or weights or factors used therein) can be selected for different vehicle acceleration or velocities. In a third embodiment, different operators are associated with different RAMs (and/or monitored region parameters). For example, an operator with a high driver score or reaction time can have a low weight assigned to unnoticed proximal objects, while an operator with a low driver score can have a high weight assigned to the same object. In a fourth embodiment, the RAM is selected based on the object parameter values (e.g., class, distance, anticipated trajectory, kinematics, operator profile, etc.). In this embodiment, a RAM can be determined for each object that is detected, wherein the multiple RAMs can be combined (e.g., overlaid, etc.) to cooperatively form a composite RAM used to monitor the region. In a specific example, the method can include selecting a first equation in response to detection of a leading vehicle, select a second equation in response to detection of a bicycle located diagonally from the vehicle, and select a third equation in response to anticipated leading vehicle turning. However, the RAM can be otherwise determined."); and determine that the safety of the vehicle in the third self-driving mode meets the requirement when the sum of RB and RC is less than or equal to a self-driving risk threshold (Sathyanarayana: Para. 0062 and 0106; "The risk assessment module (RAM) associated with the monitored region functions provide a model or method to determine the risk metric for the monitored region. The RAM preferably determines a risk score for each risk point within the risk point distribution (e.g., populate the risk map), but can alternatively or additionally determine a risk score for a subset of the risk points within the distribution, a risk score for the monitored region, a risk score for the instantaneous driving context, or any other suitable risk metric for any other suitable region or context." "In a second variation, the method includes identifying escape routes for the vehicle based on the risk map S270, wherein the escape routes can be used to generate operator notifications (e.g., haptic, optical, etc. notifications), automatically control vehicle operation (e.g., to travel along the escape route), or otherwise used. An escape route can be: a trajectory passing through regions with risk scores below a threshold value, a trajectory with an average or aggregate risk score less than a threshold value, or be otherwise defined. However, the risk map can be otherwise used.").
Regarding claim 18, Sathyanarayana remains applied as in claim 17 and goes on to further teach [t]he self-driving safety evaluation apparatus of claim 17, wherein the self-driving risk threshold is a(RA + R’A), wherein a is a risk tolerance coefficient, wherein RA is a fifth risk value of the vehicle in the manual driving mode in the measurement units, wherein a road section through which the vehicle passes in the measurement units is a first road section, and wherein R’A is a sixth risk value of the vehicle passing through the first road section outside the measurement units based on the manual driving mode (Sathyanarayana: Para. 0061, 0062, and 0076; "The risk map can be: an array of risk metric values (e.g., for each sub-region identifier), a heat map (e.g., stored or visualized as a heat map), an equation, or be otherwise structured. The risk map(s) or parameters thereof (e.g., RAM, factor values, weights, geolocations, etc.) can be stored temporarily (e.g., long enough to analyze the instantaneous risk), for the driving session duration, for longer than the driving session, or for any suitable time. All or a subset of the generated risk maps or parameters thereof can be stored. The risk maps (or parameters thereof) can be stored in association with the respective vehicle identifier, geographic location or region identifier, operator identifier, vehicle kinematics, or any other suitable factor values." "The risk assessment module (RAM) associated with the monitored region functions provide a model or method to determine the risk metric for the monitored region. The RAM preferably determines a risk score for each risk point within the risk point distribution (e.g., populate the risk map), but can alternatively or additionally determine a risk score for a subset of the risk points within the distribution, a risk score for the monitored region, a risk score for the instantaneous driving context, or any other suitable risk metric for any other suitable region or context. Each risk point within a monitored region can be associated with the same RAM (e.g., FIG. 5) or different RAMs (e.g., FIG. 4). The RAM preferably includes a continuous function, but can alternatively or additionally include a discretized function or any other suitable function." "The high-risk region can be a region (e.g., area, sub-region, point, position, virtual or geographic location) of the monitored region with risk value(s) exceeding a threshold risk value (e.g., risk score), a predefined area of the monitored region assigned as the high-risk area, or otherwise defined. The threshold risk value can be determined (e.g., calculated, selected, etc.) based on the operator profile or score, the historic location risk, operator profiles or scores for proximal objects, or any other suitable factor.").
Sathyanarayana is silent to the equation a(RA + R’A) provided.
Sathyanarayana does teach the concept of the claimed equation: risk of a driver driving their vehicle in a direction is based on the risk of the current section and the risk of the future section as well as a value showing the acceptance of the maneuver (Sathyanarayana Para 0054 and 0077: "The monitored region can encompass the vehicle (e.g., surround the vehicle, be centered about the vehicle, be offset from the vehicle, etc.), extend from the vehicle, abut or be adjoined with the vehicle, trace a vehicle profile, be next to the vehicle (e.g., touching the vehicle, be separated from the vehicle by a non-zero distance), or otherwise related to the vehicle. In one example, the region can be separated from the vehicle by a distance substantially equal to proximity sensor(s)' sensitivity distance(s), wherein the computing system can be used to monitor collision risk for distal obstacles and the proximity sensors used to monitor collision risk for proximal obstacles. The monitored region preferably encompasses a subset of the volume surrounding the vehicle, but can alternatively encompass the entirety of the volume surrounding the vehicle, the entirety of the superterranian volume surrounding the vehicle, or encompass any suitable volume. In one example, the monitored region excludes a region proximal the vehicle rear. In a second example, the monitored region encompasses a region preceding (or in front of) the vehicle. In a third example, the monitored region encompasses a region encompassing the possible host vehicle trajectories (e.g., immediately possible, trajectories possible within a predetermined time duration, which can be selected based on the vehicle kinematics, etc.). In a fourth example, the region is defined by a predetermined geo-fence. However, the monitored region can be otherwise positioned relative to the vehicle. The monitored region can additionally or alternatively encompass, be adjacent to, or otherwise be physically associated with the object(s)." "In a second variation, the near-collision event is detected in response to host vehicle movement toward (e.g., the anticipated trajectory or current direction of travel intersects or is pointed toward) or into the high-risk area (e.g., before, during, or after high-risk area identification). In this variation, the risk map can remain static relative to the geographic location for which the risk map was generated, move with the host vehicle, or have any other suitable set of dynamics.") for the benefit of determining the safety of a driving maneuver in the area around the vehicle.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to integrate an equation similar to the claimed equation into the method of Sathyanarayana when programing the vehicle’s using the invention from Sathyanarayana for the benefit of determining the safety of a driving maneuver in the area around the vehicle.
Regarding claim 19, Sathyanarayana remains applied as in claim 16 and goes on to further teach [t]he self-driving safety evaluation apparatus of claim 16, wherein the program instructions further cause the processor to be configured to determine RB or RC based on Ri =                         
                            
                                
                                    
                                        
                                            ∑
                                        
                                        
                                            e
                                            v
                                            e
                                            n
                                            t
                                        
                                    
                                    
                                        
                                            s
                                        
                                        
                                            e
                                            v
                                            e
                                            n
                                            t
                                        
                                    
                                    ×
                                    
                                        
                                            r
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    X
                                
                            
                        
                    , wherein event represents a risk scenario, wherein sevent represents a coefficient of a severity degree of an accident in the risk scenario, wherein X represents the measurement units, wherein Ri represents RB when ri represents rb, and wherein Ri represents RC when ri represents rc (Sathyanarayana: Para. 0087, 0088, and 0097; "The method can optionally include labeling the near-collision event, which functions to ease subsequent aggregate near-collision event processing.... The label can be: a near-collision event class or type (e.g., collision with a lead vehicle, side collision with a bicycle, pedestrian, signage, or curb, reverse collision, etc.; wherein the near-collision event can be classified based on the substantially concurrently recorded data), a risk severity (e.g., very close miss, etc.), a near-collision cause, or any other suitable set of descriptors." "The method can optionally include determining the cause of the near-collision event (e.g., the set of precipitating event(s)) S230. The cause can be stored in association with (e.g., used to label) data underlying the near-collision event detection or otherwise used. The cause can be used to: filter, cluster, or otherwise manage the near-collision events, assign fault in a collision, calculate a driver score (e.g., wherein near-collision events that are not caused by the operator can be excluded from the operator score calculation)..." "In a third variation, parameters of the near-collision events (e.g., frequency, severity, type, cause, etc.) detected for a given driver (e.g., identified by the driver's phone, driver's biometrics, etc.) can be used to assign a driver score indicative of the driving risk or safety to the driver.").
Sathyanarayana is silent to using the equation Ri =                         
                            
                                
                                    
                                        
                                            ∑
                                        
                                        
                                            e
                                            v
                                            e
                                            n
                                            t
                                        
                                    
                                    
                                        
                                            s
                                        
                                        
                                            e
                                            v
                                            e
                                            n
                                            t
                                        
                                    
                                    ×
                                    
                                        
                                            r
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    X
                                
                            
                        
                    .
Sathyanarayana does teach determining the average risk of an event or action in an area around the vehicle (Sathyanarayana Para. 0049 "The risk metric is preferably indicative of a collision risk for each sub-region within the monitored region, but can additionally or alternatively be indicative of the probability of a collision within the respective sub-region, the vehicle's safety within the respective sub-region, or be indicative of any other suitable parameter. The risk metric can be a continuous function extending across multiple locations within the monitored region (examples shown in FIG. 6), be a discrete score for each discrete sub-region (example shown in FIG. 4), or be otherwise determined. For example, the risk assessment module (RAM) can include an equation, wherein only the risk score for a location proximal the external object can be calculated using the equation. Risk scores for other sub-regions within the monitored region can be calculated in response to the first risk score exceeding a threshold value. The risk metric can be aligned with the region orientation or otherwise oriented. The risk metric can be updated: in real- or near-real time (e.g., as sensor data is sampled or received, as factor values are determined, etc.), at a predetermined frequency, in response to occurrence of a predetermined event (e.g., object entering the monitored region), be static (e.g., predetermined), or be determined at any other suitable time. The risk metric for each sub-region is preferably determined based on one or more of the factors discussed above, but can be otherwise determined.") for the benefit of ensuring the safety of the vehicle and the occupant during the event.
It would have been obvious to one ordinarily skilled in the art before the filling of the application that the claimed equation or an equivalent is utilized by Sathyanarayana when their invention is programmed into vehicles for the benefit of ensuring the safety of the vehicle and the occupant during the event.
Regarding claim 20, Sathyanarayana teaches [a]n apparatus for determining a driving risk of a vehicle comprising: a memory configured to store program instructions; and a processor coupled to the memory, wherein the program instructions cause the processor to be configured to (Sathyanarayana: Para. 0027 and 0028; "The method is preferably performed by a computing system on-board each vehicle of the plurality of vehicles, but can alternatively be entirely or partially performed by a remote computing system, such as a server system, a user device, such as a smartphone, or by any other suitable set of computing systems." "The computing system can include a processing system (e.g., a set of GPUs, CPUs, microprocessors, TPUs, etc.), storage system (e.g., RAM, Flash), communication system, sensor set, power system (e.g., battery, vehicle power connector, photovoltaic system, etc.), housing, or any other suitable component."): determine a driving mode and a risk scenario of a vehicle in a time period, wherein a start point of the time period is a first moment, wherein an end point of the time period is a second moment, and wherein the driving mode comprises at least one of a self-driving mode or a manual driving mode (Sathyanarayana: Para. 0024, 0049, 0051 and 0057; "The vehicle can be driven by a human driver, be automatically controlled, be telematically controlled, or be otherwise controlled. The method is preferably performed for each of a plurality of vehicles, but can alternatively be performed for a single vehicle or any other suitable set of vehicles." "The risk metric is preferably indicative of a collision risk for each sub-region within the monitored region, but can additionally or alternatively be indicative of the probability of a collision within the respective sub-region, the vehicle's safety within the respective sub-region, or be indicative of any other suitable parameter. The risk metric can be a continuous function extending across multiple locations within the monitored region (examples shown in FIG. 6), be a discrete score for each discrete sub-region (example shown in FIG. 4), or be otherwise determined. For example, the risk assessment module (RAM) can include an equation, wherein only the risk score for a location proximal the external object can be calculated using the equation. Risk scores for other sub-regions within the monitored region can be calculated in response to the first risk score exceeding a threshold value. The risk metric can be aligned with the region orientation or otherwise oriented. The risk metric can be updated: in real- or near-real time (e.g., as sensor data is sampled or received, as factor values are determined, etc.), at a predetermined frequency, in response to occurrence of a predetermined event (e.g., object entering the monitored region), be static (e.g., predetermined), or be determined at any other suitable time. The risk metric for each sub-region is preferably determined based on one or more of the factors discussed above, but can be otherwise determined." "The monitored region is preferably a physical volume or area proximal the vehicle that is monitored for near-collision events, but can be otherwise defined. The monitored region is preferably virtually monitored, but can alternatively or additionally be physically monitored (e.g., using on-board vehicle sensors), or otherwise monitored. Virtually monitoring the monitored region preferably includes generating a virtual risk map encompassing a virtual region corresponding to the physical region, but can alternatively or additionally include a virtual scene representing the physical region (e.g., including representations of the detected objects), a risk score for the entire physical region, a risk vector (e.g., denoting the direction of highest collision risk(s) for the vehicle), or otherwise virtually monitoring the monitored region." "The monitored region parameters can be dynamically adjusted (e.g., based on up-to-date sensor information), static, or otherwise determined S140. The monitored region parameters can be universal, specific to a combination of factor values, specific to an operator or vehicle, or otherwise shared. The region parameters are preferably determined based on factor values (e.g., from signals sampled within a time window of region parameter determination, such as several seconds or minutes), but can be otherwise determined."); and determine, at a current moment, a risk value in the driving mode in the time period based on a risk identification manner corresponding to the risk scenario, wherein the current moment is after the first moment and before the second moment (Sathyanarayana: Para. 0024, 0049, 0051 and 0057; "The vehicle can be driven by a human driver, be automatically controlled, be telematically controlled, or be otherwise controlled. The method is preferably performed for each of a plurality of vehicles, but can alternatively be performed for a single vehicle or any other suitable set of vehicles." "The risk metric is preferably indicative of a collision risk for each sub-region within the monitored region, but can additionally or alternatively be indicative of the probability of a collision within the respective sub-region, the vehicle's safety within the respective sub-region, or be indicative of any other suitable parameter. The risk metric can be a continuous function extending across multiple locations within the monitored region (examples shown in FIG. 6), be a discrete score for each discrete sub-region (example shown in FIG. 4), or be otherwise determined. For example, the risk assessment module (RAM) can include an equation, wherein only the risk score for a location proximal the external object can be calculated using the equation. Risk scores for other sub-regions within the monitored region can be calculated in response to the first risk score exceeding a threshold value. The risk metric can be aligned with the region orientation or otherwise oriented. The risk metric can be updated: in real- or near-real time (e.g., as sensor data is sampled or received, as factor values are determined, etc.), at a predetermined frequency, in response to occurrence of a predetermined event (e.g., object entering the monitored region), be static (e.g., predetermined), or be determined at any other suitable time. The risk metric for each sub-region is preferably determined based on one or more of the factors discussed above, but can be otherwise determined." "The monitored region is preferably a physical volume or area proximal the vehicle that is monitored for near-collision events, but can be otherwise defined. The monitored region is preferably virtually monitored, but can alternatively or additionally be physically monitored (e.g., using on-board vehicle sensors), or otherwise monitored. Virtually monitoring the monitored region preferably includes generating a virtual risk map encompassing a virtual region corresponding to the physical region, but can alternatively or additionally include a virtual scene representing the physical region (e.g., including representations of the detected objects), a risk score for the entire physical region, a risk vector (e.g., denoting the direction of highest collision risk(s) for the vehicle), or otherwise virtually monitoring the monitored region." "The monitored region parameters can be dynamically adjusted (e.g., based on up-to-date sensor information), static, or otherwise determined S140. The monitored region parameters can be universal, specific to a combination of factor values, specific to an operator or vehicle, or otherwise shared. The region parameters are preferably determined based on factor values (e.g., from signals sampled within a time window of region parameter determination, such as several seconds or minutes), but can be otherwise determined.").
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana as applied to claims 1-4 above, and further in view of Blayvas et al. (US Pub. No. 20180012085 A1), herein after Blayvas.
Regarding claim 7, Sathyanarayana remains applied as in claim 4 and goes on to further teach [t]he self-driving safety evaluation method of claim 4… the self-driving safety evaluation method further comprises determining rb and rc, based on a speed of the vehicle and a distance… wherein the speed of the vehicle is positively correlated to rb or rc, and wherein the distance… is negatively correlated to rb or rc (Sathyanarayana: Para. 0035, 0036, 0046, 0074, and 0075; "Object parameters for the object that can be used to generate the risk map include: the object's presence, pose, kinematics, anticipated behavior (e.g., trajectory, kinematics, etc.), current behavior (e.g., classification, pattern, etc.), classification or type, the object's risk map (e.g., transmitted using V2V or V2X communications), object identifier, associated RAM, associated operator identifier, estimated time to collision (e.g., determined based on object kinematics and/or anticipated trajectory, host vehicle kinematics and/or anticipated trajectory, etc.), or other parameters." "The object is preferably a physical obstacle external the vehicle, but can be otherwise defined. The object can be static or mobile. Examples of the object include: other vehicles (e.g., automatic vehicles or manually driven), bicycles, pedestrians, signage, curbs, potholes, or any other suitable obstacle that a vehicle can physically interact with. The object can be identified: optically (e.g., from images, video, LIDAR, etc.), acoustically (e.g., from recorded sound, ultrasound, etc.), by matching the object's known location (received from the object) with the object's estimated location (determined based on the vehicle's location), from an object identifier (e.g., license plate, wireless identifier such as RFID, beacon identifier, etc.), or otherwise identified." "Vehicle parameters that can be used to determine the risk map can include: vehicle kinematics (e.g., acceleration, jerk, velocity, etc.)..." “Automatically detecting a near-collision event S200 functions to identify high-risk events. A near-collision event (near-collision event) can be a circumstance requiring an evasive maneuver by the vehicle operator; a circumstance wherein the vehicle has above a threshold probability of colliding with an object; or be otherwise defined.” “The near-collision event is preferably determined in real- or near-real time (e.g., as the event is occurring, before the event occurs), but can be determined asynchronously or at any other suitable time. The near-collision event is preferably determined by a system on-board the vehicle (e.g., by an auxiliary system, the vehicle itself, etc.), but can alternatively be determined by a remote computing system or any other suitable system. The near-collision event is preferably automatically detected based on the risk map, but can be otherwise determined. The near-collision event is preferably detected using the concurrent risk map (e.g., the risk map generated within a predetermined time period before the near-collision event, the risk map generated for the time during which the near-collision event was detected, etc.), but can be detected using a prior risk map, a series of prior risk maps, or using any other suitable set of risk maps.”).
Sathyanarayana is silent to the risk scenario is a traffic signal light scenario as well as the fact that the distance is from the vehicle to a traffic signal light.
In a similar field, Blayvas teaches wherein when the risk scenario is a traffic signal light scenario, the self-driving safety evaluation method further comprises determining the risk of the scenario, based on a speed of the vehicle and a distance from the vehicle to a traffic signal light (Blayvas: Para. 0005, 0066, 0081, and 0082; "The vehicle driving assistance systems described herein aim to decrease the risks associated with vehicle driving by timely detection of dangerous situations and providing appropriate signals to the driver or to the vehicle controls." "ADAS systems acquire and analyze road situations and assist the driver by timely warning him when certain risks are detected. Analysis of road situation comprises: lower level operations of detection, by which the vehicles, pedestrians, road lanes, traffic signs and lights are detected, and operations of higher level analysis, by which the risk situations are detected, such as unintended departure from the lane, potential collision with a vehicle or pedestrian, or potential disobedience to traffic regulations, signs, lights and rules." "Block 172 denotes the software module estimating the parameters of the detected objects, such as distance and speed of the cars, distance and time to collision and relation to the road lane of cars, pedestrians, obstacles, position and type of the road lanes, recognition of particular types of the traffic signs, color of traffic lights, position of the car relatively to the lane, road, etc." "Block 174 performs the high-level analysis of the road situation, on the basis of the parameters received from 172, as well as the data from the car (own speed, state of turn winkers, lights, breaks, wheel).") for the benefit of determining the risks associated with the vehicle is approaching different specific objects like traffic signal lights.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify self-driving safety system from Sathyanarayana to operate in scenarios where the vehicle approached a traffic signal light, as taught by Blayvas, for the benefit of determining the risks associated with the vehicle is approaching different specific objects like traffic signal lights.
Regarding claim 8, Sathyanarayana and Blayvas remain applied as in claim 7, and Sathyanarayana goes on to further teach [t]he self-driving safety evaluation method of claim 7, further comprising: determining rb and rc based on rSG2 = f(t)max, wherein rSG2 is rb or rc in the traffic signal light scenario, wherein t ϵ {tevent, h(tevent, obj) = 1} (Sathyanarayana: Para. 0049, 0051, and 0075; "The risk metric is preferably indicative of a collision risk for each sub-region within the monitored region, but can additionally or alternatively be indicative of the probability of a collision within the respective sub-region, the vehicle's safety within the respective sub-region, or be indicative of any other suitable parameter. The risk metric can be a continuous function extending across multiple locations within the monitored region (examples shown in FIG. 6), be a discrete score for each discrete sub-region (example shown in FIG. 4), or be otherwise determined. For example, the risk assessment module (RAM) can include an equation, wherein only the risk score for a location proximal the external object can be calculated using the equation." "The monitored region is preferably a physical volume or area proximal the vehicle that is monitored for near-collision events, but can be otherwise defined. The monitored region is preferably virtually monitored, but can alternatively or additionally be physically monitored (e.g., using on-board vehicle sensors), or otherwise monitored. Virtually monitoring the monitored region preferably includes generating a virtual risk map encompassing a virtual region corresponding to the physical region, but can alternatively or additionally include a virtual scene representing the physical region (e.g., including representations of the detected objects), a risk score for the entire physical region, a risk vector (e.g., denoting the direction of highest collision risk(s) for the vehicle), or otherwise virtually monitoring the monitored region." "The near-collision event is preferably detected using the concurrent risk map (e.g., the risk map generated within a predetermined time period before the near-collision event, the risk map generated for the time during which the near-collision event was detected, etc.), but can be detected using a prior risk map, a series of prior risk maps, or using any other suitable set of risk maps."), wherein r3  is a normalized parameter, wherein {tevent, h(tevent, Light) = 1} represents a time period…, wherein v(t) represents a speed of the vehicle at a t moment, wherein g is a gravitational acceleration constant, and wherein s(t) represents a distance from the vehicle to the traffic signal light at the t moment (Sathyanarayana: Para. 0038, 0046, 0075, and 0039; "The object can be given a number, associated with a specific equation, associated with a specific parametric weight, or otherwise influence risk score calculation." "Vehicle parameters that can be used to determine the risk map can include: vehicle kinematics (e.g., acceleration, jerk, velocity, etc.)..." "The near-collision event is preferably detected using the concurrent risk map (e.g., the risk map generated within a predetermined time period before the near-collision event, the risk map generated for the time during which the near-collision event was detected, etc.), but can be detected using a prior risk map, a series of prior risk maps, or using any other suitable set of risk maps." "A second variation of determining object parameters can include determining the object pose (e.g., relative position, distance, angle, orientation, etc. relative to the camera, vehicle, or sensor) using pose estimation techniques from images recorded by the external-facing camera.").
Sathyanarayana is silent to wherein f(t) is as follows: f(t)=                        
                            
                                
                                    
                                        
                                            
                                                1
                                                ,
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                
                                                    
                                                        v
                                                        (
                                                        t
                                                        )
                                                    
                                                    
                                                        2
                                                    
                                                
                                                ≥
                                                2
                                                g
                                                s
                                                (
                                                t
                                                )
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                3
                                                            
                                                        
                                                        
                                                            
                                                                v
                                                                (
                                                                t
                                                                )
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                    
                                                        g
                                                        s
                                                        (
                                                        t
                                                        )
                                                    
                                                
                                                ,
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                0.8
                                                g
                                                s
                                                
                                                    
                                                        t
                                                    
                                                
                                                ≤
                                                
                                                    
                                                        v
                                                        
                                                            
                                                                t
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                                ≤
                                                2
                                                g
                                                s
                                                (
                                                t
                                                )
                                            
                                        
                                        
                                            
                                                0
                                                ,
                                                 
                                                w
                                                h
                                                e
                                                n
                                                 
                                                
                                                    
                                                        v
                                                        
                                                            
                                                                t
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                                ≤
                                                0.8
                                                g
                                                s
                                                
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    , and wherein {tevent, h(tevent, Light) = 1} represents a time period in which a risk of violating a traffic signal light rule occurs.
In a similar field, Blayvas teaches a method for calculating f(t) which gives a comparable result (examiner interprets that f(t) is an equation used in the traffic light scenario “a red light running risk value” according to applicant’s specification on pages 33-34 Para. 0163) (Blayvas: Para. 0066 and 0082; "ADAS systems acquire and analyze road situations and assist the driver by timely warning him when certain risks are detected. Analysis of road situation comprises: lower level operations of detection, by which the vehicles, pedestrians, road lanes, traffic signs and lights are detected, and operations of higher level analysis, by which the risk situations are detected, such as unintended departure from the lane, potential collision with a vehicle or pedestrian, or potential disobedience to traffic regulations, signs, lights and rules." "Block 174 performs the high-level analysis of the road situation, on the basis of the parameters received from 172, as well as the data from the car (own speed, state of turn winkers, lights, breaks, wheel)."), and wherein {tevent, h(tevent, Light) = 1} represents a time period in which a risk of violating a traffic signal light rule occurs (Blayvas: Para. 0066; "ADAS systems acquire and analyze road situations and assist the driver by timely warning him when certain risks are detected. Analysis of road situation comprises: lower level operations of detection, by which the vehicles, pedestrians, road lanes, traffic signs and lights are detected, and operations of higher level analysis, by which the risk situations are detected, such as unintended departure from the lane, potential collision with a vehicle or pedestrian, or potential disobedience to traffic regulations, signs, lights and rules.") for the benefit of determining and mitigating the risk of violating traffic regulations by the self-driving vehicle or driver.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify risk management assessment system for a vehicle from Sathyanarayana with an algorithm that prevents the vehicle from violating traffic regulations, as taught by Blayvas, for the benefit of determining and mitigating the risk of violating traffic regulations by the self-driving vehicle or driver.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rosenbaum; Walter Seven (US Pub. No. 20170309092 A1) discloses a driving assist system for vehicles that can be both manually and autonomously driven that determines the safety of any action as well as any danger of nearby objects to the vehicle and provides assistance in response to the situation of the vehicle becoming unsafe.
Hauler et al. (US Pub. No. 20160137198 A1) discloses a system and method for operating a vehicle semi or fully autonomously to have it rush out of the normal lanes of a road and pull over to safe areas when an emergency occurs in/with the vehicle.
Yamakado et al. (US Pub. No. 20160059852 A1) is in the same field of art as applicant’s invention and it teaches equations for TTC and THW which are similar to how one would write out the equations for TTC and THW based on the definitions of them provided in applicant’s instant claim 5.
Timmons et al. (US Pub. No. 20110190972 A1) discloses a safety evaluation method and system for automatic response of a vehicle in response to the risk of the vehicle’s current situation and/or maneuver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663